Exhibit 10.2

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

VALASSIS COMMUNICATIONS, INC.

and certain of its Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

Dated as of June 27, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

  

DEFINED TERMS

     2   

1.1

  

Definitions

     2   

1.2

  

Other Definitional Provisions

     8   

SECTION 2.

  

GUARANTEE

     9   

2.1

  

Guarantee

     9   

2.2

  

Right of Contribution

     10   

2.3

  

No Subrogation

     10   

2.4

  

Amendments, etc. with respect to the Credit Facility Obligations

     10   

2.5

  

Guarantee Absolute and Unconditional

     10   

2.6

  

Reinstatement

     11   

2.7

  

Payments

     11   

2.8

  

Representations in Credit Agreement

     11   

2.9

  

Covenants in Credit Agreement

     11   

SECTION 3.

  

GRANT OF SECURITY INTEREST

     12   

3.1

  

Grant of Security Interest

     12   

3.2

  

Acknowledgement of Liens; Pari Passu Basis

     13   

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

     13   

4.1

  

Title; No Other Liens

     13   

4.2

  

Perfected First Priority Liens

     14   

4.3

  

Jurisdiction of Organization; Chief Executive Office

     14   

4.4

  

Inventory and Equipment

     14   

4.5

  

Farm Products

     14   

4.6

  

Investment Property

     14   

4.7

  

Receivables

     15   

4.8

  

Contracts

     15   

4.9

  

Intellectual Property

     16   

4.10

  

Commercial Tort Claims

     16   

SECTION 5.

  

COVENANTS

     16   

5.1

  

Delivery of Instruments, Certificated Securities and Chattel Paper

     16   

5.2

  

Maintenance of Insurance

     18   

5.3

  

Maintenance of Perfected Security Interest; Further Documentation

     18   

5.4

  

Changes in Locations, Name, etc.

     19   

5.5

  

Notices

     19   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

5.6

  

Investment Property

     19   

5.7

  

Receivables

     20   

5.8

  

Contracts

     20   

5.9

  

Intellectual Property

     20   

5.10

  

Commercial Tort Claims

     21   

SECTION 6.

  

REMEDIAL PROVISIONS

     22   

6.1

  

Certain Matters Relating to Receivables

     22   

6.2

  

Communications with Obligors; Grantors Remain Liable

     22   

6.3

  

Pledged Equity Interests

     23   

6.4

  

Proceeds to be Turned Over To Administrative Agent

     24   

6.5

  

Application of Proceeds

     24   

6.6

  

Code and Other Remedies

     25   

6.7

  

Registration Rights

     26   

6.8

  

Subordination

     26   

6.9

  

Deficiency

     27   

6.10

  

Default Notice

     27   

SECTION 7.

  

THE ADMINISTRATIVE AGENT

     27   

7.1

  

Appointment, Powers and Immunities

     27   

7.2

  

Reliance by Administrative Agent

     27   

7.3

  

Indemnification

     28   

7.4

  

Non-Reliance on Administrative Agent and other Secured Credit Parties

     28   

7.5

  

Failure to Act

     28   

7.6

  

Agency for Perfection

     28   

7.7

  

Resignation

     29   

7.8

  

Concerning the Collateral and the Security Agreements

     29   

7.9

  

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

     29   

7.10

  

Duty of Administrative Agent

     31   

7.11

  

Authorization of Financing Statements

     31   

7.12

  

Intellectual Property Filings

     31   

7.13

  

Authority of Administrative Agent

     31   

7.14

  

Grant of Intellectual Property License

     32   

SECTION 8.

  

MISCELLANEOUS

     32   

8.1

  

Amendments in Writing

     32   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

8.2

  

Notices

     32   

8.3

  

No Waiver by Course of Conduct; Cumulative Remedies

     32   

8.4

  

Enforcement Expenses; Indemnification

     32   

8.5

  

Successors and Assigns

     33   

8.6

  

Set-Off

     33   

8.7

  

Counterparts

     33   

8.8

  

Severability

     33   

8.9

  

Section Headings

     34   

8.10

  

Integration

     34   

8.11

  

GOVERNING LAW

     34   

8.12

  

Submission To Jurisdiction; Waivers

     34   

8.13

  

WAIVER OF JURY TRIAL

     35   

8.14

  

Acknowledgements

     35   

8.15

  

Additional Grantors

     35   

8.16

  

Releases

     35   

8.17

  

Relative Rights

     36   

8.18

  

LLC Membership Interests

     36   

8.19

  

2033 Indenture Trustee Rights

     36   

 

SCHEDULES

  

Schedule 1

  

Notice Addresses

Schedule 2

  

Investment Property

Schedule 3

  

Perfection Matters

Schedule 4

  

Jurisdictions of Organization and Chief Executive Offices

Schedule 5

  

Inventory and Equipment Locations

Schedule 6

  

Intellectual Property

Schedule 7

  

Commercial Tort Claims

Schedule 8

  

Existing Joint Ventures

ANNEXES

  

Annex I

  

Assumption Agreement

Annex II

  

Acknowledgement and Consent

Annex III

  

Designation Notice

Annex IV-A

  

Copyright Security Agreement

Annex IV-B

  

Patent Security Agreement

Annex IV-C

  

Trademark Security Agreement

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 27, 2011, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of JPMORGAN CHASE BANK,
N.A., as Administrative Agent (including its subsidiaries and affiliates, in
such capacity, the “Administrative Agent”) for the lenders (the “Lenders”) from
time to time party to that certain Credit Agreement described below and for the
2033 Noteholders (defined below).

W I T N E S S E T H:

WHEREAS, Valassis Communications, Inc., a Delaware corporation (the “Borrower”),
the Lenders from time to time party thereto, and the Administrative Agent, have
entered into the Credit Agreement, dated as of June 27, 2011 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower and The Bank of New York Mellon Trust Company, N.A.,
formerly known as BNY Midwest Trust Company, an Illinois trust company, in its
capacity as trustee (in such capacity, the “2033 Indenture Trustee”), have
entered into that certain Indenture, dated May 22, 2003 and supplemented on
March 2, 2007 (as amended, supplemented or otherwise modified from time to time,
the “2033 Indenture”), pursuant to which the Borrower has issued the Senior
Secured Convertible Notes due 2033 (the “2033 Convertible Notes”) to the
noteholders thereunder (the “2033 Noteholders”);

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement, and, to the
extent applicable, from the Swap Agreements and Treasury Services Agreements;

WHEREAS, the Borrower has currently outstanding the 2033 Convertible Notes
issued under the 2033 Indenture; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
and, to the extent applicable, of the Swap Banks to provide financial
accommodations under Swap Agreements and of the Treasury Services Banks to
provide financial accommodations under Treasury Services Agreements, that the
Grantors shall have executed and delivered this Agreement in favor of the
Administrative Agent for the ratable benefit of the Secured Credit Parties;

NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement, to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, to induce Swap Banks to enter into Swap



--------------------------------------------------------------------------------

Agreements and to induce Treasury Services Banks to enter into Treasury Services
Agreements, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Credit Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the New York UCC: Accounts,
Certificated Security, Chattel Paper, Commercial Tort Claims, Documents,
Equipment, Fixtures, Farm Products, General Intangibles, Goods, Instruments,
Inventory, Letter-of-Credit Rights and Supporting Obligations.

(b) The following terms shall have the following meanings:

“Agreement” means this Guarantee and Collateral Agreement, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Borrower Credit Agreement Obligations” means the collective reference to the
Obligations, including without limitation, the unpaid principal of and interest
on the Loans and LC Exposure and all other obligations and liabilities of the
Borrower and its Subsidiaries (including, without limitation, interest accruing
at the then applicable rate provided in the Credit Agreement after the maturity
of the Loans and LC Exposure and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, this Agreement, the other Loan
Documents, any Letter of Credit, or any other document made, delivered or given
in connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by the
Borrower pursuant to the terms of any of the foregoing agreements).

“Borrower Swap Agreement Obligations” means the collective reference to all
obligations and liabilities of the Borrower and any Subsidiaries (including,
without limitation, interest accruing at the then applicable rate provided in
any Swap Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any Subsidiary, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to any Swap Bank, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, any Swap Agreement or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
relevant Swap Bank that are required to be paid by the Borrower or any
Subsidiary pursuant to the terms of any Swap Agreement).

“Borrower Noteholder Obligations” means the collective reference to all
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in the 2033 Convertible
Notes after the filing of any petition in bankruptcy, or the

 

2



--------------------------------------------------------------------------------

commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the 2033 Indenture Trustee for itself and on
behalf of the 2033 Noteholders, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the 2033 Indenture, the 2033
Convertible Notes, this Agreement, or any other document made, delivered or
given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the 2033 Indenture Trustee that are required to be paid by the Borrower
pursuant to the terms of any of the foregoing agreements).

“Borrower Obligations” means the collective reference to (a) the Credit Facility
Obligations, (b) the Borrower Noteholder Obligations and (c) all other
obligations and liabilities of the Borrower, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement
(including, without limitation, all fees and disbursements of counsel to the
Secured Credit Parties that are required to be paid by the Borrower pursuant to
the terms of this Agreement).

“Borrower Treasury Services Agreement Obligations” means the collective
reference to all obligations and liabilities of the Borrower and any
Subsidiaries (including, without limitation, interest accruing at the then
applicable rate provided in any Treasury Services Agreement after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower or any Subsidiary,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Treasury Services Bank, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, any Treasury
Services Agreement or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the relevant Treasury
Services Bank that are required to be paid by the Borrower or any Subsidiary
pursuant to the terms of any Treasury Services Agreement).

“Collateral” has the meaning specified in Section 3.

“Collateral Account” means any collateral account established by the
Administrative Agent as provided in Section 6.1 or 6.4.

“Contracts” means with respect to any Grantor any contracts or agreements of
such Grantor, including, without limitation, (a) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (b) all rights of such Grantor to damages arising thereunder and
(c) all rights of such Grantor to perform and to exercise all remedies
thereunder.

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee (including, without limitation, those listed in Schedule 6),
granting any right under any Copyright, including, without limitation, the grant
of rights to manufacture, distribute, exploit and sell materials derived from
any Copyright.

“Copyright Security Agreement” means an agreement substantially in the form of
Annex III-A hereto.

“Copyrights” means (a) all copyrights of any Grantor arising under the laws of
the United States, any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed in Schedule 6), all

 

3



--------------------------------------------------------------------------------

registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (b) the right to obtain
all renewals thereof.

“Credit Facility Indebtedness” means all Credit Facility Obligations owing by
the Borrower and its Subsidiaries to the Secured Parties including, without
limitation, all obligations, liabilities and indebtedness of every kind, nature
and description arising under the Credit Agreement, this Agreement, any of the
other Loan Documents, the Letters of Credit, any Swap Agreement, any Treasury
Services Agreement or any other document made, delivered or given in connection
herewith or therewith.

“Credit Facility Obligations” means (a) in the case of the Borrower, the
collective reference to (i) the Borrower Credit Agreement Obligations, (ii) the
Borrower Swap Agreement Obligations, (iii) the Borrower Treasury Services
Agreement Obligations, and (iv) all other obligations and liabilities of the
Borrower, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement (including, without limitation, all fees and
disbursements of counsel to the Secured Parties that are required to be paid by
the Borrower pursuant to the terms of this Agreement), and (b) in the case of
each Guarantor, its Guarantor Obligations.

“Default Notice” means (a) in the case of the 2033 Indenture Trustee, a written
notice from the 2033 Indenture Trustee of a declaration by the 2033 Indenture
Trustee of an Event of Default under and as defined in the 2033 Indenture, which
notice describes such Event of Default and states that such notice is a “Default
Notice” and (b) in the case of the Administrative Agent, a written notice from
the Administrative Agent of an Event of Default under and as defined in the
Credit Agreement, which notice describes such Event of Default and states that
such notice is a “Default Notice”.

“Deposit Account” has the meaning specified in the UCC of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Domestic Subsidiary Voting Stock” means the voting Equity Interests of any
Domestic Subsidiary.

“Event of Default” means any “Event of Default” under the Credit Agreement or
any “Event of Default” under the 2033 Indenture (as such terms are defined in
the Credit Agreement and the 2033 Indenture, respectively).

“Excluded Assets” means the collective reference to (a) any Trademark License
that expressly prohibits the granting of a security interest therein, except, in
each case, to the extent that such term in such license providing for such
prohibition is ineffective under applicable law, (b) that portion of the Equity
Interests of any Foreign Subsidiary that is in excess of 65% of the total
outstanding Foreign Subsidiary Voting Stock of such Foreign Subsidiary, (c) that
portion of the Equity Interests of any Domestic Subsidiary that is in excess of
65% of the total outstanding Domestic Subsidiary Voting Stock of each
Wholly-Owned Subsidiary that is a Domestic Subsidiary that is treated as a
disregarded entity for United States federal income tax purposes if
substantially all of its assets consist of the Equity Interests of one or more
Foreign Subsidiaries that are controlled foreign corporation within the meaning
of Section 957 of the Code, (d) any interest in a Permitted Joint Venture to the
extent and for so long as the attachment of the security interest created by the
Security Documents therein would violate any joint venture agreement,
organization document, shareholders agreement or equivalent agreement relating
to such joint venture that was entered into for legitimate and customary
business reasons; (e) any Equity Interests of any Subsidiary that is not
directly held by a Grantor; (f) the Equity Interests of a Subsidiary

 

4



--------------------------------------------------------------------------------

acquired after the date hereof to the extent that Section 5.10 of the Credit
Agreement and the Collateral and Guarantee Requirement do not require the
granting of a security interest therein, (g) any rights of a Grantor arising
under any contract, lease, instrument, license or other document or any
Intellectual Property subject thereto to the extent that and only for so long as
the grant of a security interest therein would (x) constitute a violation of a
valid and enforceable restriction in respect of, or result in the abandonment,
invalidation or unenforceability of any right, title and interest of such
Grantor in, such rights in favor of a third party or under any law, regulation,
permit, order or decree of any Governmental Authority (for the avoidance of
doubt, the restrictions described herein shall not include negative pledges or
similar undertakings in favor of a lender or other financial counterparty), or
(y) result in a breach, termination, or default under any such contract, lease,
instrument, license or other document, or expressly give any other party in
respect of any such contract, lease, instrument, license or other document or
any Intellectual Property subject thereto, the right to terminate its
obligations thereunder, provided that the limitation set forth in this clause
(g) shall not affect, limit, restrict or impair the grant by a Grantor of a
security interest pursuant to this Agreement in any such Collateral to the
extent that an otherwise applicable prohibition or restriction on such grant is
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
of any relevant jurisdiction or any other applicable law or principles of equity
and provided, further, that, at such time as the condition causing the
conditions in subclauses (x) and (y) of this clause (g) shall be remedied,
whether by contract, change of law or otherwise, the contract, lease,
instrument, license or other documents shall immediately cease to be an Excluded
Asset, and any security interest that would otherwise be granted herein shall
attach immediately to such contract, lease, instrument, license or other
document or any Intellectual Property subject thereto, or to the extent
severable, to any portion thereof that does not result in any of the conditions
in subclauses (x) or (y) above, (h) any Intellectual Property to the extent
that, and solely during the period in which, the attachment of the security
interest of this Agreement thereto, or any assignment thereof, would result in
abandonment or forfeiture, or result in unenforceability, of any Grantor’s
rights in such property including, without limitation, any Trademark
applications filed in the USPTO on the basis of such Grantor’s “intent-to-use”
such Trademark, (i) any property of a Grantor to the extent and for so long as
the grant of a security interest pursuant to this Agreement in such Grantor’s
right, title or interest therein (i) is prohibited by any applicable Requirement
of Law, or (ii) requires a consent pursuant to any Requirement of Law that has
not been obtained from any Governmental Authority after using commercially
reasonable efforts to obtain such consent, provided, that such security interest
shall attach immediately and automatically when such prohibition, termination
right or consent requirement is repealed, rescinded or otherwise ceases to be
effective, and (j) the Equity Interests of (i) any Immaterial Subsidiaries, so
long as such Person is an Immaterial Subsidiary, and (ii) each of the Persons
set forth on Schedule 8 hereto, so long as such Person is not a Subsidiary.

“Financing Agreements” means the collective reference to the Loan Documents, the
Indenture Documents and the Security Agreements.

“Foreign Subsidiary Voting Stock” means the voting Equity Interests of any
Foreign Subsidiary.

“Goodwill” means, collectively, with respect to each Grantor, the goodwill
connected with such Grantor’s business including all goodwill connected with
(i) the use of and symbolized by any Trademark or Intellectual Property License
with respect to any Trademark in which such Grantor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Grantor’s business.

 

5



--------------------------------------------------------------------------------

“Guarantor Obligations” means with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Secured Parties or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement, any other Loan Document, any
Swap Agreement or any Treasury Services Agreement).

“Guarantors” means the collective reference to each Grantor other than the
Borrower.

“Indenture Documents” means the 2033 Indenture and all agreements, documents and
instruments at any time executed and/or delivered by any Grantor or any other
Person to, or in favor of the 2033 Indenture Trustee, as applicable, in
connection therewith or related thereto, as all of the foregoing now exist or
may hereafter be amended, modified, supplemented, extended, renewed, restated,
refinanced or replaced.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, Goodwill, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.

“Intellectual Property Collateral” means all Intellectual Property included in
the Collateral.

“Intellectual Property Security Agreement” means Copyright Security Agreements,
Patent Security Agreements and Trademark Security Agreements.

“Intercompany Note” means any promissory note or notes evidencing loans made by
any Grantor to any other Grantor and/or by any Excluded Subsidiary to any
Grantor.

“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Equity Interests”) of each Grantor and (b) whether or not constituting
“investment property” as so defined, all Pledged Notes and all Pledged Equity
Interests.

“Issuers” means the collective reference to each issuer of any Investment
Property.

“Material Contract” means with respect to any Grantor, (a) any contract,
purchase order, lease, instrument or other written agreement to which such
Grantor is a party involving aggregate net consideration payable to or by such
Grantor of $5,000,000 or more in any fiscal year, and (b) all other contracts or
agreements (other than agreements with respect to Indebtedness) as to which the
breach, termination, cancellation, nonperformance or failure to renew would
reasonably be expected to have a Material Adverse Effect.

“New York UCC” means the UCC as from time to time in effect in the State of New
York.

 

6



--------------------------------------------------------------------------------

“Note Indebtedness” means all obligations, liabilities and indebtedness of every
kind, nature and description owing by the Borrower to the 2033 Noteholders
arising under any of the Indenture Documents.

“Obligations” means (a) in the case of the Borrower, the Borrower Obligations,
and (b) in the case of each Guarantor, its Guarantor Obligations.

“Patent License” means all rights under any written agreements providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

“Patent Security Agreement” means an agreement substantially in the form of
Annex III-B hereto.

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith of any Grantor, including, without limitation,
any of the foregoing referred to in Schedule 6, (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any of the foregoing referred to in Schedule 6, and (c) all rights to obtain any
reissues or extensions of the foregoing.

“Pledged Equity Interests” means the shares of Equity Interests listed on
Schedule 2, together with any other shares, stock certificates, options,
interests or rights of any nature whatsoever in respect of the Equity Interests
any Person that may be issued or granted to, or held by, any Grantor while this
Agreement is in effect; provided that in no event shall more than 65% of (a) the
total outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary and
(b) of the total outstanding Domestic Subsidiary Voting Stock of each
Wholly-Owned Subsidiary that is a Domestic Subsidiary that is treated as a
disregarded entity for United States federal income tax purposes if
substantially all of its assets consist of the Equity Interests of one or more
Foreign Subsidiaries that are controlled foreign corporation within the meaning
of Section 957 of the Code, in each case, required to be pledged hereunder;
provided that no Equity Interests that are Excluded Assets under clauses (b),
(c), (d), (e), (f), (i) or (j) of the definition thereof shall constitute
Pledged Equity Interests as long as such Equity Interests remain Excluded
Assets.

“Pledged Notes” means (a) all promissory notes listed on Schedule 2, (b) all
Intercompany Notes at any time issued to any Grantor and (c) all other
promissory notes issued to or held by any Grantor (other than promissory notes
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business); provided that no promissory notes that are
Excluded Assets under clauses (d), (g), or (i) of the definition thereof shall
constitute Pledged Notes as long as such promissory notes remain Excluded
Assets.

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

7



--------------------------------------------------------------------------------

“Required Debtholders” means at any time, the holders of more than 50% of the
Total Indebtedness.

“Secured Credit Parties” means the collective reference to the Secured Parties,
the 2033 Noteholders and the 2033 Indenture Trustee; each sometimes individually
referred to herein as a “Secured Credit Party”.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreements” means this Agreement and any other agreement at any time
executed and/or delivered by any Grantor to or in favor of the Administrative
Agent granting a Lien upon any Collateral of such Grantor, in each case as the
same now or may hereafter exist and may be amended, restated, amended and
restated, modified, supplemented, extended, renewed, or replaced; each sometimes
individually referred to herein as a “Security Agreement”.

“Total Indebtedness” means the collective reference to (a) the Credit Facility
Indebtedness and (b) the Note Indebtedness.

“Trademark Security Agreement” means an agreement substantially in the form of
Annex III-C hereto.

“Trademark License”: means any rights under any written agreement providing for
the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 6.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired by any Grantor, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 6, and (ii) the right to obtain all renewals thereof.

“Unasserted Contingent Obligations” means at any time, Obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities
(excluding (i) Obligations in respect of the principal of, and interest and
premium (if any) on, and fees and expenses relating to, any Obligation and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding LC Exposure or contingent payments that may be payable
upon termination of a Swap Agreement or a Treasury Services Agreement) in
respect of which no assertion of liability (whether oral or written) and no
claim or demand for payment (whether oral or written) has been made (and, in the
case of Obligations for indemnification, no notice for indemnification has been
issued by the indemnitee) at such time.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

1.2 Other Definitional Provisions.

 

8



--------------------------------------------------------------------------------

(a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Credit Parties and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Credit Facility Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Credit Facility Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of any Secured Credit Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Credit Facility Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full (other than Unasserted Contingent Obligations that
are not then due and payable and demanded), no Letter of Credit shall be
outstanding (unless the LC Exposure related thereto has been cash collateralized
as required by Section 2.05(j) of the Credit Agreement) and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Borrower may be free from any Credit Facility
Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Secured Credit Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Credit Facility Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Credit Facility Obligations or any payment received or
collected from such Guarantor in respect of the Credit Facility Obligations),
remain liable for the Credit Facility Obligations up to the maximum liability of
such Guarantor hereunder until the Credit Facility Obligations are paid in full
(other than Unasserted Contingent Obligations that are not then due and payable
and demanded), no Letter of Credit shall be outstanding (unless the LC Exposure
related thereto has been cash collateralized as required by Section 2.05(j) of
the Credit Agreement) and the Commitments are terminated.

 

9



--------------------------------------------------------------------------------

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Credit Parties and each Guarantor shall remain
liable to the Secured Credit Parties for the full amount guaranteed by such
Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by any Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights of any Secured
Party against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by any Secured Party for the payment of the
Credit Facility Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Secured Parties by the Guarantors on account of the Credit Facility
Obligations are paid in full (other than Unasserted Contingent Obligations that
are not then due and payable and demanded), no Letter of Credit shall be
outstanding (unless the LC Exposure related thereto has been cash collateralized
as required by Section 2.05(j) of the Credit Agreement) and the Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Credit Facility Obligations shall
not have been paid in full (other than Unasserted Contingent Obligations that
are not then due and payable and demanded), such amount shall be held by such
Guarantor in trust for the Secured Parties, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Credit Facility Obligations, whether matured or unmatured,
as the Administrative Agent may determine in accordance with Section 6.5.

2.4 Amendments, etc. with respect to the Credit Facility Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Credit Facility
Obligations made by any Secured Party may be rescinded by such Secured Party and
any of the Credit Facility Obligations continued, and the Credit Facility
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Secured Party, and the Credit Agreement and the other Loan Documents, any
Swap Agreement, and Treasury Services Agreement and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, in accordance with their respective terms, and
any collateral security, guarantee or right of offset at any time held by any
Secured Party for the payment of the Credit Facility Obligations may be sold,
exchanged, waived, surrendered or released. No Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Credit Facility Obligations or for the guarantee contained
in this Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Credit
Facility Obligations and notice of or proof of reliance by any Secured Party
upon the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Credit Facility Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 2; and all dealings between the Borrower and any of the
Guarantors, on the one hand, and the Secured Parties, on the other hand,
likewise shall be

 

10



--------------------------------------------------------------------------------

conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. To the extent permitted by applicable
law, each Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon the Borrower or any of the
Guarantors with respect to the Credit Facility Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any Swap Agreement, any Treasury Services Agreement,
any of the Credit Facility Obligations or any other collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by any Secured Party, (b) any defense, set-off or counterclaim (other
than a defense of payment or performance) which may at any time be available to
or be asserted by the Borrower or any other Person against any Secured Party, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Credit
Facility Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance, other than termination of
this guarantee pursuant to the terms of this Section 2. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, any Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Credit Facility Obligations or any
right of offset with respect thereto, and any failure by any Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of any Secured Party against any Guarantor. For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Credit Facility Obligations is rescinded or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in dollars as
specified in Section 2.18 of the Credit Agreement.

2.8 Representations in Credit Agreement. Each Guarantor hereby represents and
warrants to each Secured Party that, in the case of such Guarantor, the
representations and warranties set forth in Article III of the Credit Agreement
as they relate to such Guarantor or to the Loan Documents to which such
Guarantor is a party, each of which is hereby incorporated herein by reference,
are true and correct, and the Administrative Agent and each Secured Party shall
be entitled to rely on each of them as if they were fully set forth herein;
provided, that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this Section 2.8, be deemed to
be a reference to such Guarantor’s knowledge.

2.9 Covenants in Credit Agreement. In the case of each Guarantor, such Guarantor
shall take, or shall refrain from taking, as the case may be, each action that
is necessary to be taken or not taken

 

11



--------------------------------------------------------------------------------

as set forth in Articles V and VI, or in any other Loan Document, as the case
may be, so that no Default or Event of Default is caused by the failure to take
such action or to refrain from taking such action by such Guarantor or any of
its Subsidiaries.

SECTION 3. GRANT OF SECURITY INTEREST

3.1 Grant of Security Interest. Each Grantor hereby assigns and transfers to the
Administrative Agent, and hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Credit Parties, a security interest in, all of
the following property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Contracts;

(d) all Deposit Accounts;

(e) all Documents (other than title documents with respect to Vehicles);

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles;

(i) all Instruments;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property;

(m) all Letter-of-Credit Rights;

(n) all Commercial Tort Claims with a potential value in excess of $1,000,000,
including, without limitation, those identified in Schedule 7;

(o) all Goods and other property not otherwise described above (except for any
property specifically excluded from any clause in this section above, and any
property specifically excluded from any defined term used in any clause of this
section above);

(p) all books and records pertaining to the Collateral; and

(q) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

 

12



--------------------------------------------------------------------------------

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any Excluded Assets. For the avoidance of doubt, any grant of a
security interest by a Grantor in its Intellectual Property Collateral hereunder
shall not in and of itself constitute a transfer or assignment of such
Intellectual Property Collateral to the Administrative Agent.

Notwithstanding anything to the contrary in this Agreement or the other Loan
Financing Agreements, none of the Grantors shall be required (i) to perfect the
security interests granted by this Agreement (including security interests in
Investment Property and Fixtures) by any means other than by (A) filings
pursuant to the UCC of the relevant State(s) (excluding fixture filings in
respect of any Real Property (unless such filing is required to satisfy
Section 4.01 of the Credit Agreement, the Collateral and Guarantee Requirement
and/or Section 5.10 of the Credit Agreement)), (B) filings in United States
government offices with respect to Intellectual Property Collateral as expressly
required elsewhere herein, (C) delivery to the Administrative Agent to be held
in its possession of all Collateral consisting of Pledged Equity Interests and
Pledged Notes as expressly required elsewhere herein, (D) other methods
expressly provided herein or (E) with respect to Pledged Equity Interests of
Foreign Subsidiaries, pledge agreements under applicable local law if requested
by the Administrative Agent (it being understood that no such pledge agreements
under this clause (E) shall be required until 75 days after the date hereof or
such later date by which the applicable Grantor is able to deliver any such
pledge agreement after using commercially reasonable efforts), (ii) to enter
into any deposit account control agreement or securities account control
agreement with respect to any deposit account or securities account, (iii) to
take any action (other than the actions listed in clause (i)(A), (C) and
(E) above) with respect to any assets located outside of the United States,
including, without limitation, Intellectual Property filed in any jurisdiction
outside of the United States, (iv) to perfect in any assets subject to a
certificate of title statute, or (v) to deliver any Pledged Equity Interests,
other than the Pledged Equity Interests of any Domestic Subsidiary or Foreign
Subsidiary representing Equity Interests pledged hereunder.

3.2 Acknowledgement of Liens; Pari Passu Basis. Each Secured Credit Party hereby
acknowledges that the Administrative Agent, acting for and on behalf of the
other Secured Credit Parties, (a) has been granted a Lien upon the Collateral
and (b) holds the Collateral as agent under this Agreement and the other
Security Agreements for the equal and ratable benefit of the Secured Credit
Parties as provided herein. Notwithstanding the order or time of attachment, or
the order, time or manner of perfection, or the order or time of filing or
recordation of any document or instrument, or other method of perfecting a Lien
in favor of the Administrative Agent in any Collateral, and notwithstanding any
conflicting provisions, terms or conditions of the New York UCC or any other
applicable law or the Loan Documents or the Indenture Documents or any other
circumstance whatsoever, each of the Secured Credit Parties expressly agrees
that the Lien granted to the Administrative Agent in the Collateral shall secure
the Credit Facility Obligations and the Borrower Noteholder Obligations on a
pari passu basis for the benefit of the respective Secured Credit Parties.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Secured Credit Party that:

4.1 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Credit Parties
pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except

 

13



--------------------------------------------------------------------------------

such as have been filed in favor of the Administrative Agent, for the ratable
benefit of the Secured Credit Parties, pursuant to this Agreement or as are
permitted by the Credit Agreement. For the avoidance of doubt, it is understood
and agreed that any Grantor may, in the ordinary course of its business
consistent with past practice, grant licenses to third parties to use
Intellectual Property Collateral owned or developed by a Grantor. For purposes
of this Agreement and the other Loan Documents, such licensing activity shall
not constitute a “Lien” on such Intellectual Property Collateral. Each Secured
Credit Party understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Administrative Agent to utilize, sell, lease or transfer the related
Intellectual Property Collateral or otherwise realize value from such
Intellectual Property Collateral pursuant hereto.

4.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement create a valid security interest, and upon the filing of the
appropriate financing statements in the jurisdictions listed on Schedule 4, a
perfected security interest, in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Credit Parties, as
collateral security for such Grantor’s Obligations with respect to which a
security interest may be perfected by filing pursuant to the UCC, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor and are prior to
all other Liens on the Collateral in existence on the date hereof except for
Permitted Liens.

4.3 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date which
is recent to the date hereof.

4.4 Inventory and Equipment. On the date hereof, the Inventory and the Equipment
(other than mobile goods) are kept at the locations listed on Schedule 5.

4.5 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.6 Investment Property.

(a) The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all the issued and outstanding shares of all classes of the Equity
Interests of each Issuer owned by such Grantor, except (i) to the extent the
pledge of any Foreign Subsidiary Voting Stock by one or more Grantors owning the
Foreign Subsidiary Voting Stock of a Foreign Subsidiary would result in more
than 65% of the total outstanding Foreign Subsidiary Voting Stock of such
Foreign Subsidiary being pledged hereunder and (ii) to the extent the pledge of
any Domestic Subsidiary Voting Stock by one or more Grantors owning the Domestic
Subsidiary Voting Stock of a Domestic Subsidiary would result in more than 65%
of the total outstanding of each Wholly-Owned Subsidiary that is a Domestic
Subsidiary that is treated as a disregarded entity for United States federal
income tax purposes if substantially all of its assets consist of the Equity
Interests of one or more Foreign Subsidiaries that are controlled foreign
corporation within the meaning of Section 957 of the Code, being pledged
hereunder.

(b) All the shares of Pledged Equity Interests have been duly and validly issued
and are fully paid and nonassessable.

(c) Each of the Pledged Notes which has an obligor that is a Grantor, and to the
knowledge of each Grantor, each of the Pledged Notes which has an obligor that
is a not a Grantor, constitutes the

 

14



--------------------------------------------------------------------------------

legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

(d) Such Grantor is the record and beneficial owner of, the Investment Property
pledged by it hereunder, free of any and all Liens or options in favor of, or
claims of, any other Person, except the security interest created by this
Agreement, any Liens permitted by the Credit Agreement, and stock options
granted to employees or directors of any Grantor and the qualifying shares of
any Grantor’s directors.

4.7 Receivables.

(a) No amount payable to such Grantor under or in connection with any Receivable
is evidenced by any Instrument or Chattel Paper which has not been delivered to
the Administrative Agent, except as otherwise permitted under Section 5.1(b).

(b) None of the obligors on any Receivables with an invoice amount in excess of
$2,500,000 is a Governmental Authority.

(c) The amounts represented by such Grantor to the Secured Credit Parties from
time to time as owing to such Grantor in respect of the Receivables will at such
times be accurate in all material respects as of the date presented.

4.8 Contracts.

(a) Except as set forth in Schedule 3.03 of the Credit Agreement, no consent of
any party (other than such Grantor) to any Material Contract is required, or
purports to be required, in connection with the execution, delivery and
performance of this Agreement, except as has been obtained.

(b) Each Material Contract is in full force and effect and constitutes a valid
and legally enforceable obligation of the parties thereto, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

(c) No consent or authorization of, filing with or other act by or in respect of
any Governmental Authority is required in connection with the execution,
delivery, performance, validity or enforceability of any of the Material
Contracts by any party thereto other than those which have been duly obtained,
made or performed, are in full force and effect.

(d) Neither such Grantor nor (to such Grantor’s knowledge) any of the other
parties to the Material Contracts is in default in the performance or observance
of any of the terms thereof in any manner that, in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(e) The right, title and interest of such Grantor in, to and under the Material
Contracts are not subject to any defenses, offsets, counterclaims or claims
that, in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

15



--------------------------------------------------------------------------------

(f) No amount payable to such Grantor under or in connection with any Material
Contract is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Administrative Agent except as otherwise permitted under
Section 5.1(b) or 5.1(d).

4.9 Intellectual Property.

(a) Schedule 6 lists all registered Intellectual Property owned by such Grantor
in its own name on the date hereof.

(b) On the date hereof, all material Intellectual Property of such Grantor
described on Schedule 6 is valid, subsisting, unexpired and enforceable, and has
not been abandoned.

(c) Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

(d) On the date hereof, no holding, decision or judgment has been rendered by
any Governmental Authority which would limit, cancel or question the validity
of, or such Grantor’s rights in, any material Intellectual Property Collateral
in any respect that could reasonably be expected to have a Material Adverse
Effect.

4.10 Commercial Tort Claims.

(a) On the date hereof, except to the extent listed in Section 3.1 above, no
Grantor has rights in any Commercial Tort Claim with potential value in excess
of $1,000,000.

(b) Upon the filing of a financing statement describing in reasonable detail any
Commercial Tort Claim referred to in Section 5.11 hereof against such Grantor in
the jurisdiction specified in Schedule 3 hereto, the security interest granted
in such Commercial Tort Claim will constitute a valid perfected security
interest in favor of the Administrative Agent, for the ratable benefit of the
Secured Credit Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase such Collateral from Grantor,
which security interest shall be prior to all other Liens on such Collateral
except for unrecorded liens permitted by the Credit Agreement which have
priority over the Liens on such Collateral by operation of law.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Secured Credit Parties that, from and
after the date of this Agreement until the Obligations shall have been paid in
full (other than Unasserted Contingent Obligations that are not then due and
payable and demanded), no Letter of Credit shall be outstanding (unless the LC
Exposure related thereto has been cash collateralized as required by
Section 2.05(j) of the Credit Agreement) and the Commitments shall have
terminated:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper.

(a) Each Grantor agrees to deliver on the Closing Date all Pledged Equity
Interests and Pledged Notes owned by it on the Closing Date to the
Administrative Agent and with respect to any Pledged Equity Interests and
Pledged Notes issued or acquired after the Closing Date, it agrees to deliver or
cause to be delivered as promptly as practicable (and in any event, within 45
days after the date of acquisition thereof or such longer period as to which the
Administrative Agent may agree in its

 

16



--------------------------------------------------------------------------------

reasonable discretion) to the Administrative Agent, for the benefit of the
Secured Credit Parties, any and all such Pledged Equity Interests (other than
any uncertificated securities, but only for so long as such securities remain
uncertificated) and Pledged Notes to the extent such Pledged Notes, in the case
of promissory notes or other instruments evidencing Indebtedness, are required
to be delivered pursuant to Section 5.1(b).

(b) The Grantors will cause any Indebtedness under clauses (a) and (b) of the
definition thereof owed to any Grantor by such Person having a principal amount
in excess of the Dollar Equivalent of (i) $2,000,000 individually or (ii) when
aggregated with all other such Indebtedness for which this clause has not been
satisfied, $4,000,000 in the aggregate, to be evidenced by a duly executed
promissory note that is pledged and delivered to the Administrative Agent, for
the benefit of the Secured Credit Parties, pursuant to the terms hereof;
provided that all Intercompany Notes, regardless of amount, shall be pledged and
delivered to the Administrative Agent, for the benefit of the Secured Credit
Parties.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Equity Interests
shall be accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Administrative Agent and
by such other instruments and documents as the Administrative Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Notes shall be accompanied by proper instruments of assignment or transfer duly
executed by the applicable Grantor and such other instruments or documents as
the Administrative Agent may reasonably request. Each delivery of Pledged Equity
Interests and Pledged Notes shall be accompanied by a schedule describing the
securities, which schedule shall be attached hereto as Schedule 2 and made a
part hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Equity Interests and Pledged
Notes. Each schedule so delivered shall supplement any prior schedules so
delivered.

(d) If any amount in excess of $2,000,000 individually, or $4,000,000 in the
aggregate payable under or in connection with any of the Collateral shall be or
become evidenced by any Chattel Paper, such Chattel Paper shall be immediately
delivered to the Administrative Agent, duly indorsed in a manner reasonably
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

(e) Any limited liability company and any limited partnership controlled by any
Grantor shall either (i) not include in its operative documents any provision
that any Equity Interests in such limited liability company or such limited
partnership be a “security” as defined under Article 8 of the UCC or
(ii) certificate any Equity Interests in any such limited liability company or
such limited partnership; provided that there shall be no such obligation with
respect to any Equity Interests that are Excluded Assets under clauses (d), (e),
(f), (i) or (j) of the definition thereof, as long as such Equity Interests
remain Excluded Assets. To the extent an interest in any limited liability
company or limited partnership controlled by any Grantor and pledged under
Section 3.1 is certificated or becomes certificated, (i) each such certificate
shall be delivered to the Administrative Agent, pursuant to Section 5.1(a) and
(ii) such Grantor shall fulfill all other requirements under Section 5.1(c)
applicable in respect thereof. Each Grantor hereby agrees that if any of the
Pledged Equity Interests are at any time not evidenced by certificates of
ownership, then each applicable Grantor shall, to the extent permitted by
applicable law, (i) if necessary or desirable to perfect a security interest in
such Pledged Equity Interests, cause such pledge to be recorded on the
equityholder register or the books of the issuer, execute any customary pledge
forms or other documents necessary or appropriate to complete the pledge and
give the Administrative Agent the right to transfer such Pledged Equity
Interests under the terms hereof, and (ii) after the occurrence and during the
continuance of any Event of Default, upon request by the Administrative Agent,
(A) cause the organization documents of each such issuer that is a Subsidiary of
the Borrower to be amended to provide that such Pledged Equity Interests shall
be treated as “securities”

 

17



--------------------------------------------------------------------------------

for purposes of the UCC and (B) cause such Pledged Equity Interests to become
certificated and delivered to the Administrative Agent.

5.2 Maintenance of Insurance.

(a) Such Grantor will maintain, with financially sound and reputable companies,
insurance policies (i) insuring the Inventory and Equipment against loss by
fire, explosion, theft and such other casualties as are usually insured against
in the same general area by companies engaged in the same or a similar business
and owning similar properties, or as may otherwise be reasonably satisfactory to
the Administrative Agent and (ii) insuring such Grantor, the Administrative
Agent and the Secured Credit Parties against liability for personal injury and
property damage relating to such Inventory and Equipment, such policies to be in
such form and amounts and having such coverage as may be usual and customary for
companies in the same general area engaged in the same or a similar business and
owning similar properties, or as may otherwise be reasonably satisfactory to the
Administrative Agent.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 10 days after receipt by the Administrative Agent of written
notice thereof, and (ii) name the Administrative Agent as insured party or loss
payee.

(c) The Borrower shall deliver to the Administrative Agent (i) a report
verifying such Grantor’s proof of coverage provided by a reputable insurance
broker with respect to such insurance substantially concurrently with the
delivery by the Borrower to the Administrative Agent of its audited annual
financial statements for each fiscal year and (ii) such supplemental reports
with respect thereto, in the case of each of clauses (i) and (ii), as the
Administrative Agent may from time to time reasonably request.

5.3 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever (except as otherwise permitted under the
Credit Agreement and the other Loan Documents).

(b) Such Grantor will, if reasonably requested by the Administrative Agent,
furnish to the Administrative Agent from time to time statements and schedules
further identifying and describing the assets and property of such Grantor and
such other reports in connection with the Collateral as the Administrative Agent
may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the reasonable request of the
Administrative Agent in writing, and at the sole expense of such Grantor, such
Grantor will promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request in writing for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, (i) filing any
financing or continuation statements under the UCC (or other similar laws) in
effect in any jurisdiction with respect to the security interests created hereby
and (ii) in the case of Investment Property (other than security entitlements),
Letter-of-Credit Rights and any other relevant Collateral, taking any actions
necessary to enable the Administrative Agent to obtain “control” (within the
meaning of the applicable Uniform Commercial Code) with respect thereto.

 

18



--------------------------------------------------------------------------------

5.4 Changes in Locations, Name, etc. Such Grantor will not, except upon 15 days’
prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all additional authorized financing statements and other
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
(a) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.3 or (b) change its name. Such Grantor will deliver to
the Administrative Agent concurrently with the delivery of the financial
statements required to be delivered pursuant to Section 5.01(a) of the Credit
Agreement, a written supplement to Schedule 5 showing any additional location at
which Inventory or Equipment shall be kept.

5.5 Notices. Such Grantor will advise the Administrative Agent promptly, in
reasonable detail, of:

(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

(b) of the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

5.6 Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any stock
certificate (including, without limitation, any certificate representing a stock
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of the Pledged Equity Interests, or otherwise in
respect thereof, such Grantor shall accept the same as the agent of the Secured
Credit Parties, hold the same in trust for the Secured Credit Parties and
deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor, to be held by the Administrative Agent,
subject to the terms hereof, as additional collateral security for the
Obligations. Any sums paid upon or in respect of the Investment Property upon
the liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Investment Property or any property shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations. If any sums of money or
property so paid or distributed in respect of the Investment Property shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Secured Credit Parties, segregated from other funds of such
Grantor, as additional collateral security for the Obligations.

(b) Without the prior written consent of the Administrative Agent or except as
otherwise permitted under the Credit Agreement, such Grantor (other than the
Borrower) will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any Equity Interests of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock or other equity securities of any nature of any Issuer, (ii) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Investment Property or Proceeds thereof, (iii) create, incur or
permit to

 

19



--------------------------------------------------------------------------------

exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or (iv) enter into
any agreement or undertaking restricting the right or ability of such Grantor or
the Administrative Agent to sell, assign or transfer any of the Investment
Property or Proceeds thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) and
(b) with respect to the Investment Property issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Investment Property issued by it.

5.7 Receivables.

(a) Grantor may make the following adjustments to any Receivable in the ordinary
course of business consistent with its past practice or otherwise pursuant to
sound business judgment, including, without limitation, the following: (i) grant
an extension of the time of payment of a Receivable, (ii) compromise or settle a
Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of a Receivable, or (iv) allow a
credit or discount on a Receivable.

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 7.5% of the aggregate amount
of the then outstanding Receivables.

5.8 Contracts. Such Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it relating in any way to
any Material Contract that questions the validity or enforceability of such
Material Contract.

5.9 Intellectual Property.

(a) Such Grantor (either itself or through licensees) will (i) continue to use
each material Trademark included in the Collateral on each and every trademark
class of goods applicable to its current line as reflected in its current
catalogs, brochures and price lists in order to maintain such Trademark in full
force free from any claim of abandonment for non-use at least in a manner
substantially consistent with past business practice, (ii) maintain the quality
of products and services offered under such Trademark at least in a manner
substantially consistent with past business practice, (iii) use such Trademark
with the appropriate notice of registration and all other notices and legends
required by applicable Requirements of Law, (iv) not adopt or use any mark which
is confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Credit Parties,
shall obtain a perfected security interest in such mark pursuant to this
Agreement, and (v) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent included in the Collateral may
become forfeited, abandoned or dedicated to the public.

(c) Such Grantor (either itself or through licensees) (i) will employ each
material Copyright included in the Collateral at least in a manner substantially
consistent with past business practice and

 

20



--------------------------------------------------------------------------------

(ii) will not (and will not permit any licensee or sublicensee thereof to) do
any act or knowingly omit to do any act whereby any material portion of such
Copyrights may become invalidated or otherwise impaired. Such Grantor will not
(either itself or through licensees) do any act whereby any material portion of
such Copyrights may fall into the public domain.

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property Collateral to infringe the
Intellectual Property rights of any other Person.

(e) Such Grantor will notify the Administrative Agent immediately if it knows
that any application or registration relating to any material Intellectual
Property Collateral may become forfeited, abandoned or dedicated to the public,
or of any adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any proceeding
in the USPTO, the USCO or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any material Intellectual Property
or such Grantor’s right to register the same or to own and maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the USPTO, the USCO or any similar office or agency
in any other country or any political subdivision thereof, such Grantor shall
report such filing to the Administrative Agent within five Business Days after
the last day of the fiscal quarter in which such filing occurs. Upon request of
the Administrative Agent, such Grantor shall execute and deliver, and have
recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Secured Credit
Parties’ security interest in any Copyright, Patent or Trademark and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby, in each case, included in the Collateral.

(g) Such Grantor will take all reasonable (taking into account the economic
value thereof) and necessary steps, including, without limitation, in any
proceeding before the USPTO, the USCO or any similar office or agency in any
other country or any political subdivision thereof, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of the material Intellectual Property Collateral, including,
without limitation, filing of applications for renewal, affidavits of use and
affidavits of incontestability.

(h) In the event that any material Intellectual Property Collateral is
infringed, misappropriated or diluted by a third party, such Grantor shall
(i) take such actions as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property Collateral and (ii) if
such Intellectual Property Collateral is of material economic value, promptly
notify the Administrative Agent after it learns thereof and, to the extent it is
reasonable based on such Grantor’s sound business judgment, sue for
infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution.

5.10 Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with a potential value in excess of $1,000,000, such
Grantor shall within 30 days of obtaining such interest sign and deliver
documentation reasonably acceptable to the Administrative Agent granting a
security interest under the terms and provisions of this Agreement in and to
such Commercial Tort Claim. Upon the filing of a financing statement describing
in reasonable detail such Commercial Tort Claim against such Grantor in the
applicable jurisdiction specified in Schedule 3 hereto, the security interest
granted in such Commercial Tort Claim will constitute a valid perfected security
interest in favor of the Administrative Agent, for the ratable benefit of the
Secured Credit Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such

 

21



--------------------------------------------------------------------------------

Grantor and any Persons purporting to purchase such Collateral from Grantor,
which security interest shall be prior to all other Liens on such Collateral
except for Permitted Encumbrances and unrecorded liens permitted by the Credit
Agreement which have priority over the Liens on such Collateral by operation of
law.

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables.

(a) The Administrative Agent shall have the right, no more than one (1) time in
any 12-month period but at any time or times as Administrative Agent deems
reasonably necessary after the occurrence and during the continuance of an Event
of Default, to make test verifications of the Receivables in any manner and
through any medium that it reasonably considers advisable on a no-names basis or
in the name of the Grantor, and each Grantor shall furnish all such assistance
and information as the Administrative Agent may reasonably require in connection
with such test verifications. No more than one (1) time in any 12-month period
but more frequently as Administrative Agent may reasonably require after the
occurrence and during the continuance of an Event of Default, upon the
Administrative Agent’s reasonable request and at the expense of the relevant
Grantor, such Grantor shall cause independent public accountants or others
reasonably satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables; provided that the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within three Business Days) deposited by such
Grantor in the form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account identified in writing
by the Administrative Agent to such Grantor maintained under the sole dominion
and control of the Administrative Agent, subject to withdrawal by the
Administrative Agent for the account of the Secured Credit Parties only as
provided in Section 6.5, and (ii) until so turned over, shall be held by such
Grantor in trust for the Secured Credit Parties, segregated from other funds of
such Grantor. Each such deposit of Proceeds of Receivables shall be accompanied
by a report identifying in reasonable detail the nature and source of the
payments included in the deposit.

(c) Upon the occurrence and during the continuation of an Event of Default, at
the Administrative Agent’s request, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

6.2 Communications with Obligors; Grantors Remain Liable.

(a) Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent in its own name or in the name of others may communicate
with obligors under the Receivables and parties to the Contracts to verify with
them to the Administrative Agent’s satisfaction the existence, amount and terms
of any Receivables or Contracts.

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Administrative Agent

 

22



--------------------------------------------------------------------------------

for the ratable benefit of the Secured Credit Parties and that payments in
respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and Contracts to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. No
Secured Credit Party shall have any obligation or liability under any Receivable
(or any agreement giving rise thereto) or Contract by reason of or arising out
of this Agreement or the receipt by any Secured Credit Party of any payment
relating thereto, nor shall any Secured Credit Party be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

6.3 Pledged Equity Interests.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Equity Interests and all payments made in respect
of the Pledged Notes, in each case paid in the normal course of business of the
relevant Issuer and consistent with past practice, to the extent not prohibited
in the Credit Agreement, and to exercise all voting and corporate rights with
respect to the Investment Property; provided, however, that no vote shall be
cast or corporate or other organizational right exercised or other action taken
which would be inconsistent with or result in any violation of any provision of
the Credit Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property and make application thereof to the Obligations in
the order set forth in Section 6.5, and (ii) the Administrative Agent or its
nominee may thereafter solely exercise (x) all voting, corporate and other
rights pertaining to such Investment Property at any meeting of shareholders of
the relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Issuer, or upon the exercise by any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and

 

23



--------------------------------------------------------------------------------

(ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Investment Property directly to the Administrative
Agent.

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Secured Credit Parties specified in Section 6.1 with respect to
payments of Receivables, if an Event of Default shall occur and be continuing,
all Proceeds received by any Grantor consisting of cash, checks and other
near-cash items shall be held by such Grantor in trust for the Secured Credit
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account maintained under its sole dominion and control. All Proceeds while held
by the Administrative Agent in a Collateral Account (or by such Grantor in trust
for the Secured Credit Parties) shall continue to be held as collateral security
for all the Obligations and shall not constitute payment thereof until applied
as provided in Section 6.5.

6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order (it being understood that any application of such Proceeds
constituting Collateral by the Administrative Agent towards the payment of the
Obligations shall be made in the following order):

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the this Agreement and any other Security Agreement;

Second, to pay pro rata (i) incurred and unpaid fees and expenses of the
Administrative Agent under the other Loan Documents and (ii) incurred and unpaid
fees and expenses of the 2033 Indenture Trustee under the 2033 Indenture;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Credit Parties in proportion to the
amounts of the outstanding Obligations then due and owing and remaining unpaid
to the Secured Credit Parties; and

Fourth, any balance of such Proceeds remaining after the Obligations (other than
Unasserted Contingent Obligations) shall have been paid in full (other than
Unasserted Contingent Obligations that are not then due and payable and
demanded), no Letters of Credit shall be outstanding (unless the LC Exposure
related thereto has been cash collateralized as required by Section 2.05(j) of
the Credit Agreement), the Commitments shall have terminated, except as
otherwise agreed by the affected Swap Banks pursuant to the applicable Swap
Agreements, any Swap Agreement shall have been terminated, and, except as
otherwise agreed by the affected Treasury Services Banks pursuant to the
applicable Treasury Services Agreements, any Treasury Services Agreement shall
have been terminated, shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same. For purposes of this Section, to the
extent that any Obligation is unmatured, unliquidated or contingent (other than
Unasserted Contingent Obligations) at the time any distribution is to be made
pursuant to clause Third above, the Administrative Agent shall allocate a
portion of the amount to be distributed pursuant to such clause for the benefit
of the Secured Credit Parties holding such Obligations and shall hold such
amounts for the benefit of such Secured Credit Parties until such time as such
Obligations become matured, liquidated and/or payable at which time such amounts
shall be

 

24



--------------------------------------------------------------------------------

distributed to the holders of such Obligations to the extent necessary to pay
such Obligations in full (with any excess to be distributed in accordance with
this Section as if distributed at such time). In making determinations and
allocations required by this Section, the Administrative Agent may conclusively
rely upon information provided to it by the holder of the relevant Obligations
(which, in the case of the immediately preceding sentence shall be a reasonable
estimate of the amount of the Obligations) and shall not be required to, or be
responsible for, ascertaining the existence of or amount of any Obligations.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Credit Parties,
may exercise, in addition to all other rights and remedies granted to them in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a Secured Credit Party
under the New York UCC or any other applicable law. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived to the fullest extent permitted by
any Requirement of Law), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of any Secured Credit Party or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem commercially reasonable, for cash or on credit or for future delivery
without assumption of any credit risk; provided, that the Administrative Agent
reserves the right to reject any and all bids at such sales, which, based on
commercially reasonable judgment, it shall deem inadequate. The Administrative
Agent shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places
designated by the Administrative Agent that are reasonably convenient to such
Grantor and the Administrative Agent, whether at such Grantor’s premises or
elsewhere. The Administrative Agent shall apply the net proceeds of any action
taken by it pursuant to this Section 6.6, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Credit Parties hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Obligations, in such order as the Administrative
Agent may elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against any Secured Credit Party arising out of the
exercise by them of any rights hereunder. The Administrative Agent shall give
each Grantor not less than 10 days’ prior notice of the time and place of any
sale or other intended disposition of any of the Collateral, except any
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market. Any such notice shall (a) in
the case of a public sale, state the time and place fixed for such sale, (b) in
the case of a private sale, state the day after which such sale may be
consummated, (c) contain the information specified in Section 9-613 of the UCC,
(d) be authenticated and (e) be sent to the parties required to be notified
pursuant to Section 9-611(c) of the UCC; provided that, if the Administrative
Agent fails to comply with this sentence in any respect, its liability for such
failure shall be limited to the liability (if any) imposed on it as a matter of
law under the UCC. The Administrative Agent and each Grantor agree that such
notice constitutes reasonable notification within the meaning of Section 9-611
of the UCC.

 

25



--------------------------------------------------------------------------------

6.7 Registration Rights.

(a) If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Equity Interests pursuant to Section 6.6, and if in
the opinion of the Administrative Agent it is reasonably necessary or advisable
to have the Pledged Equity Interests, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, reasonably necessary or advisable to
register the Pledged Equity Interests, or that portion thereof to be sold, under
the provisions of the Securities Act, (ii) use commercially reasonable efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of the Pledged Equity Interests, or that portion thereof to be sold,
and (iii) make all amendments thereto and/or to the related prospectus which, in
the opinion of the Administrative Agent, are reasonably necessary or advisable,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity Interests, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
Interests for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity Interests pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 6.7 will cause irreparable injury to the Administrative Agent and
the Lenders, that the Administrative Agent and the Lenders have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 6.7 shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred under the Credit Agreement.

6.8 Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Administrative Agent, all Indebtedness owing by it to any Subsidiary of the
Borrower shall be fully subordinated to the final payment in full in cash of
such Grantor’s Obligations (other than Unasserted Contingent Obligations that
are not then due and payable and demanded).

 

26



--------------------------------------------------------------------------------

6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations.

6.10 Default Notice.

(a) If the Administrative Agent at any time receives a Default Notice, the
Administrative Agent will promptly provide a copy of such Default Notice to the
2033 Indenture Trustee. Thereafter, the Administrative Agent may (and at the
written request of Required Debtholders shall) exercise and enforce the
Administrative Agent’s interest, rights, powers and remedies in respect of the
Collateral or under this Agreement or any other Security Agreement or applicable
law. Unless it has been directed to the contrary by Required Debtholders, the
Administrative Agent in any event may (but will not be obligated to) take or
refrain from taking any such action with respect to an Event of Default as it
may deem reasonably advisable and in the best interest of the Secured Credit
Parties.

(b) The Administrative Agent will not be required to inquire as to the
occurrence or absence of any Event of Default and will not be affected by or
required to act upon any notice or knowledge as to the occurrence of any Event
of Default unless and until it receives a Default Notice.

(c) In connection with any vote of Required Debtholders under this Agreement,
the votes of each Secured Credit Party entitled to vote thereon shall be cast in
the manner provided by the terms of the corresponding Loan Documents or
Indenture Documents, as applicable. Each Secured Credit Party entitled to vote
shall have the number of votes equal to the aggregate outstanding principal
amount of Total Indebtedness held by such Secured Credit Party, as applicable.

SECTION 7. THE ADMINISTRATIVE AGENT

7.1 Appointment, Powers and Immunities. Each Secured Credit Party hereby
irrevocably designates, appoints and authorizes JPMorgan Chase Bank, N.A. to act
as Administrative Agent hereunder and under the Security Agreements with such
powers as are specifically delegated to the Administrative Agent by the terms of
this Agreement and any Security Agreement, together with such other powers as
are reasonably incidental thereto. The Administrative Agent (a) shall have no
duties or responsibilities except those expressly set forth in this Agreement,
and shall not by reason of this Agreement or any Security Agreement be a trustee
or fiduciary for any Secured Credit Party; (b) shall not be responsible to the
Secured Credit Parties for any recitals, statements, representations or
warranties contained in this Agreement or in any of the Security Agreements, or
in any certificate or other document referred to or provided for in, or received
by any of them under this Agreement or any Security Agreement, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any Security Agreement or any other document referred to or
provided for herein or therein or for any failure by any Grantor or any other
Person to perform any of its obligations hereunder or thereunder; and (c) shall
not be responsible to the Secured Credit Parties for any action taken or omitted
to be taken by it hereunder or under any Security Agreement or under any other
document or instrument referred to or provided for herein or therein or in
connection herewith or therewith, except for its own gross negligence or willful
misconduct as determined by a final non-appealable order of a court of competent
jurisdiction. The Administrative Agent may employ agents and attorneys-in-fact
selected by it in good faith. Without limiting the generality of the foregoing,
the Administrative Agent may, at its option, delegate any of its rights and
powers under any Security Agreement with respect to Collateral located outside
the United States to an affiliate of the Administrative Agent having offices
outside the United States.

7.2 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon any certification, notice or other communication (including any
thereof by telephone, telecopy,

 

27



--------------------------------------------------------------------------------

telex, telegram or cable) believed by it to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, without
inquiry or investigation and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent.
As to any matters not expressly provided for by this Agreement or any other
Security Agreement, the Administrative Agent shall be fully protected in acting,
or in refraining from acting, hereunder or thereunder in accordance with
instructions given by the Administrative Agent or the 2033 Indenture Trustee,
and such instructions of the Administrative Agent or the 2033 Indenture Trustee,
as the case may be, and any action taken or failure to act pursuant thereto
shall be binding on all Secured Credit Parties.

7.3 Indemnification. The Secured Parties agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligations of the Grantors) ratably, in accordance with their pro rata share,
for any and all claims of any kind and nature whatsoever that may be imposed on,
incurred by or asserted against the Administrative Agent (including by any
Secured Party) arising out of or by reason of any investigation in or in any way
relating to or arising out of this Agreement or any other Security Agreement or
any other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby (including the reasonable costs and
expenses that the Administrative Agent is obligated to pay) or the enforcement
of any of the terms hereof or thereof or of any such other documents; provided,
that, no Secured Party shall be liable for any of the foregoing to the extent it
arises from the gross negligence or willful misconduct of the Administrative
Agent as determined by a final non-appealable judgment of a court of competent
jurisdiction.

7.4 Non-Reliance on Administrative Agent and other Secured Credit Parties. Each
Secured Credit Party agrees that it has independently and without reliance on
the Administrative Agent or any other Secured Credit Party, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of the Borrower and the other Grantors and has made its own decision to
enter into its Financing Agreements and that it will, independently and without
reliance upon the Administrative Agent or any other Secured Credit Party, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own analysis and decisions in taking or not taking
action under its Financing Agreements. The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by any
Grantor of any term or provision of this Agreement or any other Security
Agreement or any other document referred to or provided for herein or therein or
to inspect the properties or books of any Grantor. The Administrative Agent
shall not have any duty or responsibility to provide any Secured Credit Party
with any credit or other information concerning the affairs, financial condition
or business of any Grantor that may come into the possession of the
Administrative Agent.

7.5 Failure to Act. Except for any action expressly required of the
Administrative Agent hereunder, the Administrative Agent shall in all cases be
fully justified in failing or refusing to act hereunder and under any Security
Agreement unless it shall receive further assurances to its satisfaction from
the Secured Parties of their indemnification obligations under Section 7.3
hereof against any and all liability and reasonable expense that may be incurred
by it by reason of taking or continuing to take any such action.

7.6 Agency for Perfection. The Administrative Agent and each Secured Credit
Party hereby appoints each other Secured Credit Party as agent for the purpose
of perfecting the security interests in and liens upon the Collateral, which, in
accordance with the UCC as from time to time in effect can be perfected only by
possession. Should any Secured Credit Party obtain possession of any Collateral,
such Secured Party shall promptly notify the Administrative Agent thereof, and
promptly upon the Administrative Agent’s request therefore shall deliver such
Collateral to the Administrative Agent or in accordance with the Administrative
Agent’s instructions.

 

28



--------------------------------------------------------------------------------

7.7 Resignation. Upon prior written notice to each of the Borrower and the 2033
Indenture Trustee, the Administrative Agent may resign at any time. In the event
of any such resignation, the Administrative Agent shall have the right to
appoint a successor agent reasonably acceptable to each of the Administrative
Agent and the 2033 Indenture Trustee (and, so long as no Event of Default has
occurred and is continuing, the Borrower whose consent shall not be unreasonably
withheld). Upon the acceptance of any appointment as agent hereunder by a
successor agent, the successor agent shall succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative l Agent
and the retiring Administrative Agent shall have no further duties and
obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder, the provisions of this Section 7 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

7.8 Concerning the Collateral and the Security Agreements.

(a) Each Secured Party ratifies and confirms the Administrative Agent entering
into this Agreement and authorizes and directs the Administrative Agent to enter
into such additional Security Agreements as the Administrative Agent may
determine to enter into from time to time. Each Secured Credit Party agrees that
any action taken by the Administrative Agent in accordance with the terms of
this Agreement or any other Security Agreements relating to the Collateral, and
the exercise by Administrative Agent of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Secured Credit Parties.

(b) The Administrative Agent shall have no obligation whatsoever to any Secured
Credit Party or any other Person to investigate, confirm or assure that the
Collateral exists or is owned by the Borrower or any Grantor or is cared for,
protected or insured or has been encumbered, or that the Liens granted to the
Administrative Agent under the Security Agreements or otherwise have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity (except as
otherwise expressly set forth in this Agreement), or to continue exercising, any
of the rights, authorities and powers granted or available to the Administrative
Agent in this Agreement or in any of the other Security Agreements, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Administrative Agent, subject to the express
provisions of this Agreement, may act in any manner it may deem appropriate, in
its discretion, and that the Administrative Agent shall have no duty or
liability whatsoever to any Secured Credit Party, except for any liability to a
Secured Credit Party as a result of any action by the Administrative Agent that
is determined to constitute gross negligence or willful misconduct pursuant to a
final, non-appealable order of a court of competent jurisdiction.

7.9 Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of

 

29



--------------------------------------------------------------------------------

moneys due under any Receivable or Contract or with respect to any other
Collateral and file any claim or take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by the Administrative
Agent for the purpose of collecting any and all such moneys due under any
Receivable or Contract or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property Collateral, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Administrative Agent may request to evidence the Secured Credit Parties’
security interest in such Intellectual Property Collateral and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or
Section 6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may reasonably deem
appropriate; (7) assign any Copyright, Patent or Trademark (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Administrative Agent shall in its sole discretion
determine; and (8) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent were the absolute owner thereof for all
purposes, and do, at the Administrative Agent’s option and such Grantor’s
reasonable expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Secured Credit Parties’ security interests therein and to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

Anything in this Section 7.9(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.9(a) unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained in this Section 7.9, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

30



--------------------------------------------------------------------------------

(c) The reasonable expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.9, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any past due Loans that are ABR Loans under
the Credit Agreement, from the date of payment by the Administrative Agent to
the date reimbursed by the relevant Grantor, shall be payable by such Grantor to
the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.10 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. No Secured Credit Party nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Secured Credit Parties hereunder are solely to protect
the Secured Credit Parties’ interests in the Collateral and shall not impose any
duty upon any Secured Credit Party to exercise any such powers. The Secured
Credit Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

7.11 Authorization of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” in any such financing statements. Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent of any financing
statement with respect to the Collateral made prior to the date hereof.

7.12 Intellectual Property Filings. Pursuant to any applicable law, each Grantor
authorizes the Administrative Agent to file filings with the USPTO or USCO (or
any successor office or any similar office in any other country), including this
Agreement, the Copyright Security Agreement, the Patent Security Agreement and
the Trademark Security Agreement, or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by such Grantor hereunder, without the signature of such
Grantor, and naming such Grantor, as debtor, and the Administrative Agent, as
Secured Credit Party.

7.13 Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Credit Parties, be governed by the Credit Agreement and by such other agreements
with respect thereto as may exist from time to time among them, but, as between
the Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Credit Parties with
full and valid authority

 

31



--------------------------------------------------------------------------------

so to act or refrain from acting, and no Grantor shall be under any obligation,
or entitlement, to make any inquiry respecting such authority.

7.14 Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent, during the continuance of an Event of Default, to exercise
rights and remedies under this Agreement at such time as the Administrative
Agent shall be lawfully entitled to exercise such rights and remedies, and for
no other purpose, each Grantor hereby grants to the Administrative Agent, to the
extent assignable at the time of the Event of Default, an irrevocable,
non-exclusive license to use, assign, license or sublicense any of the
Intellectual Property Collateral now owned or hereafter acquired by such
Grantor, wherever the same may be located. Such license shall include access to
copies of the Intellectual Property Collateral.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 9.02 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 9.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1; and provided, further, that any such
notices, requests and demands to or upon the 2033 Trustee shall be address to
such trustee at the address below:

The Bank of New York Mellon Trust Company, N.A.

2 North La Salle Street, Suite 1020

Chicago, IL 60602

Attention: Corporate Trust Administration

8.3 No Waiver by Course of Conduct; Cumulative Remedies. No Secured Credit Party
shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Credit Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Credit Party of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which such Secured Credit Party would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification.

(a) Each Guarantor agrees to pay or reimburse each Secured Credit Party for all
its reasonable and documented out-of-pocket costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2,
and each Grantor agrees to pay, or reimburse each Secured Credit Party for all
its reasonable and documented out-of-pocket costs and expenses incurred in
connection with enforcing or preserving any rights under this Agreement and the
other Loan Documents or Indenture Documents to which such Grantor is a party,
including, without limitation, the reasonable and documented out-of-pocket fees
and disbursements of counsel to the Secured Credit Parties and of counsel to the
Administrative Agent (limited, with respect to the Administrative Agent and the
Secured

 

32



--------------------------------------------------------------------------------

Parties, to one outside counsel and local counsel as required, and in the event
of any actual conflict of interest, one additional counsel for the affected
parties).

(b) Each Grantor agrees to pay, and to save the Secured Credit Parties harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

(c) Each Guarantor agrees to pay, and to save the Secured Credit Parties
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 9.03 of the Credit Agreement and
Section 7.07 of the 2033 Indenture.

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the other Secured Credit Parties and their successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent. By accepting the benefits of the Loan Documents, each Swap
Bank and Treasury Services Bank agrees to be bound by all of the applicable
provisions thereof. Without limiting the foregoing, no Swap Bank nor any
Treasury Services Bank shall be entitled to the benefits of this Agreement
unless such Swap Bank or Treasury Services Bank shall have executed and
delivered to the Administrative Agent a written instrument substantially in the
form of Annex II hereto or in such other form as shall be reasonably
satisfactory to the Administrative Agent with respect to its obligations under
the Loan Documents and such Swap Agreement or Treasury Services Agreement, as
applicable.

8.6 Set-Off. In addition to any rights and remedies of the Secured Credit Party
provided by law, each Secured Credit Party shall have the right, without notice
to any Grantor, any such notice being expressly waived by each Grantor to the
extent permitted by applicable law, upon any Obligations becoming due and
payable by any Grantor (whether at the stated maturity, by acceleration or
otherwise), to apply to the payment of such Obligations, by setoff or otherwise,
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Credit Party, any affiliate
thereof or any of their respective branches or agencies to or for the credit or
the account of such Grantor. Each Secured Credit Party agrees promptly to notify
the relevant Grantor and the Administrative Agent after any such application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such application. The rights of each Secured Credit Party
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Secured Credit Party may
have.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or

 

33



--------------------------------------------------------------------------------

unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors and the Secured Credit Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Credit Party relative to subject
matter hereof and thereof not expressly set forth or referred to herein or in
the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property to the non-exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and appellate
courts from any thereof in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against any Grantor or its
properties in the courts of any jurisdiction.

(b) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto.

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

34



--------------------------------------------------------------------------------

8.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

8.14 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Secured Credit Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Credit Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

8.15 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to the Collateral and Guarantee
Requirement and/or Section 5.10 of the Credit Agreement shall become a Grantor
for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.

8.16 Releases.

(a) At such time as (i) the Loans, the LC Exposure and the other Obligations
(other than Unasserted Contingent Obligations and obligations (other than
Unasserted Contingent Obligations) under or in respect of Swap Agreements and
Treasury Services Agreements), whether under the Credit Agreement, the 2033
Indenture, or any other Loan Document or Indenture Document, shall have been
paid in full (or cash collateralized in a manner reasonably satisfactory to the
Administrative Agent), (ii) solely with respect to the Credit Agreement, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
(iii) the net termination liability under or in respect of, and other amounts
due and payable under, Swap Agreements at such time shall have been paid or
secured in the manner provided in such Swap Agreements or by a collateral
arrangement reasonably satisfactory to the relevant Swap Banks, and (iv) the net
termination liability under or in respect of, and other amounts due and payable
under, Treasury Services Agreements at such time shall have been paid or secured
in the manner provided in such Treasury Services Agreements or by a collateral
arrangement reasonably satisfactory to the relevant Treasury Services Banks, the
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors;
provided that, upon the prepayment, redemption, purchase, defeasance or other
payment in full of the

 

35



--------------------------------------------------------------------------------

2033 Convertible Notes, the security interest created hereby shall be released
to the extent such security interest has been granted to the Administrative
Agent in favor of the 2033 Noteholders and the 2033 Indenture Trustee, and
thereafter such security interest shall continue in favor of the Administrative
Agent for the benefit of the Secured Parties. At the request and sole expense of
any Grantor following any such termination, the Administrative Agent shall
deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. At the request and sole expense of the Borrower, a Grantor shall be
released from its obligations hereunder in the event that all the Equity
Interests of such Guarantor shall be sold, transferred or otherwise disposed of
in a transaction permitted by the Credit Agreement; provided that the Borrower
shall have delivered to the Administrative Agent, prior to the date of the
proposed release, a written certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

8.17 Relative Rights. This Agreement defines the relative rights of the 2033
Noteholders, on the one hand, and the Secured Parties, on the other hand.
Nothing in this Agreement shall (a) impair, as between any Grantor and any 2033
Noteholder, the Obligations of such Grantor, which are absolute and
unconditional, to pay the Note Indebtedness, as and when the same shall become
due and payable in accordance with the terms of the applicable Indenture
Documents; (b) impair, as between any Grantor and any Secured Party, the
Obligations of such Grantor, which are absolute and unconditional, to pay the
Credit Facility Indebtedness, as and when the same shall become due and payable
in accordance with the terms of the applicable Loan Documents; (c) prevent any
2033 Noteholder from exercising its available remedies upon a default or event
of default under the Indenture Documents to which such 2033 Noteholder is a
party; or (d) prevent any Secured Party from exercising its available remedies
upon a default or event of default under the Loan Documents to which such
Secured Party is a party.

8.18 LLC Membership Interests. The Borrower as the sole member of Valassis
Relationship Marketing Systems, LLC (“VRMS”) hereby consents, in accordance with
Section 5.1(a) of the Amended and Restated Limited Liability Company Agreement
of VRMS (the “VRMS LLC Agreement”), to the assignment of its Membership
Interests (as such term is defined in the VRMS LLC Agreement) to the
Administrative Agent, and that upon the exercise of the Administrative Agent
rights and remedies pursuant to the terms and conditions of this Agreement, the
Administrative Agent may become and exercise any rights or powers of a VRMS
Member without any further consent, approval, or authorization from any other
VRMS Member.

8.19 2033 Indenture Trustee Rights. The rights, privileges, protections,
indemnities and benefits given to the 2033 Indenture Trustee in the Indenture
Documents, including, without limitation, its rights to be indemnified, are
hereby incorporated by reference, and shall be enforceable by, the 2033
Indenture Trustee in each of its additional capacities hereunder, and to each
agent, custodian and other Persons employed to act hereunder. The 2033
Noteholders are deemed to have hereby authorized and directed the 2033 Indenture
Trustee to acknowledge this Agreement. No duties shall be inferred or implied
hereunder against the 2033 Indenture Trustee.

[Remainder of page left intentionally blank. Signature pages follow.]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

VALASSIS COMMUNICATIONS, INC. By:   /s/ Todd Wiseley   Name: Todd Wiseley  
Title: Secretary MAILCOUPS DIRECT, INC. By:   /s/ Todd Wiseley   Name: Todd
Wiseley   Title: Secretary MAILCOUPS, INC. By:   /s/ Todd Wiseley   Name: Todd
Wiseley   Title: Vice President NCH MARKETING SERVICES, INC. By:   /s/ Todd
Wiseley   Name: Todd Wiseley   Title: Secretary NCH NUWORLD SPAIN INC. By:   /s/
Todd Wiseley   Name: Todd Wiseley   Title: Vice President PROMOTION WATCH, INC.
By:   /s/ Todd Wiseley   Name: Todd Wiseley   Title: Vice President VALASSIS
COUPON CLEARING, INC. By:   /s/ Todd Wiseley   Name: Todd Wiseley   Title: Vice
President

 

37



--------------------------------------------------------------------------------

VALASSIS DATA MANAGEMENT, INC. By:   /s/ Todd Wiseley   Name: Todd Wiseley  
Title: Vice President VALASSIS IN-STORE SOLUTIONS, INC. By:   /s/ Todd Wiseley  
Name: Todd Wiseley   Title: Secretary VALASSIS INTERNATIONAL, INC. By:   /s/
Todd Wiseley   Name: Todd Wiseley   Title: Vice President VALASSIS MANUFACTURING
COMPANY By:   /s/ Todd Wiseley   Name: Todd Wiseley   Title: Vice President
VALASSIS RELATIONSHIP MARKETING SYSTEMS, LLC By:   /s/ Todd Wiseley   Name: Todd
Wiseley   Title: General Manager VALASSIS INTERACTIVE, INC. By:   /s/ Todd
Wiseley   Name: Todd Wiseley   Title: Vice President VALASSIS SALES & MARKETING
SERVICES, INC. By:   /s/ Todd Wiseley   Name: Todd Wiseley   Title: Vice
President

 

38



--------------------------------------------------------------------------------

VC HOLDINGS, LLC By:   /s/ Todd Wiseley   Name: Todd Wiseley   Title: Secretary
VCI ENTERPRISES, INC. By:   /s/ Todd Wiseley   Name: Todd Wiseley   Title: Vice
President VALASSIS DIRECT MAIL, INC. By:   /s/ Todd Wiseley   Name: Todd Wiseley
  Title: Vice President

 

39



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent By:   /s/ Suzanne Ergastolo   Name: Suzanne Ergastolo  
Title: Vice President



--------------------------------------------------------------------------------

ACKNOWLEDGED BY:

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as 2033 Indenture Trustee

 

By:   /s/ Ted Mosterd   Name: Ted Mosterd   Title: Associate



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

 

GUARANTOR

  

ADDRESS

Valassis Coupon Clearing, Inc.

  

c/o Valassis Communications, Inc.

19975 Victor Parkway, Livonia, Michigan 48152

Valassis International, Inc.

  

c/o Valassis Communications, Inc.

19975 Victor Parkway, Livonia, Michigan 48152

NCH Marketing Services, Inc.

  

c/o Valassis Communications, Inc.

19975 Victor Parkway, Livonia, Michigan 48152

NCH NuWorld Spain, Inc.

  

c/o Valassis Communications, Inc.

19975 Victor Parkway, Livonia, Michigan 48152

Valassis Relationship Marketing Systems, LLC

  

c/o Valassis Communications, Inc.

19975 Victor Parkway, Livonia, Michigan 48152

Valassis Manufacturing Company

  

c/o Valassis Communications, Inc.

19975 Victor Parkway, Livonia, Michigan 48152

Valassis Sales & Marketing Services, Inc.

  

c/o Valassis Communications, Inc.

19975 Victor Parkway, Livonia, Michigan 48152

Valassis Data Management, Inc.

  

c/o Valassis Communications, Inc.

19975 Victor Parkway, Livonia, Michigan 48152

Valassis Interactive, Inc.

  

c/o Valassis Communications, Inc.

19975 Victor Parkway, Livonia, Michigan 48152

VCI Enterprises, Inc.

  

c/o Valassis Communications, Inc.

19975 Victor Parkway, Livonia, Michigan 48152

Promotion Watch, Inc.

  

c/o Valassis Communications, Inc.

19975 Victor Parkway, Livonia, Michigan 48152

Valassis Direct Mail, Inc.

  

c/o Valassis Communications, Inc.

19975 Victor Parkway, Livonia, Michigan 48152

MailCoups Direct, Inc.

  

c/o Valassis Communications, Inc.

19975 Victor Parkway, Livonia, Michigan 48152

MailCoups, Inc.

  

c/o Valassis Communications, Inc.

19975 Victor Parkway, Livonia, Michigan 48152

Valassis In-Store Solutions, Inc.

  

c/o Valassis Communications, Inc.

19975 Victor Parkway, Livonia, Michigan 48152

VC Holdings, LLC

  

c/o Valassis Communications, Inc.

19975 Victor Parkway, Livonia, Michigan 48152

 

1



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Stock

 

Issuer

  

Owner

  

Class of Stock

  

Stock Certificate No.

  

No. of Shares

1.       Valassis Coupon Clearing, Inc.

   Valassis Communications, Inc.    Common Stock   

#1

#2

  

100

100

2.       Valassis International, Inc.

   Valassis Communications, Inc.    Common Stock    #1    1,000

3.       Valassis Manufacturing Company

   Valassis Communications, Inc.    Common Stock    #1    100

4.       VCI Enterprises, Inc.

   Valassis Communications, Inc.    Common Stock    #1    100

5.       Valassis Sales & Marketing Services, Inc.

   Valassis Communications, Inc.    Common Stock    #2    1,000

6.       Valassis Data Management, Inc.

   Valassis Communications, Inc.    Common Stock    #1    1,000

7.       Promotion Watch, Inc.

   Valassis Communications, Inc.    Common Stock    #2    1,000

8.       Valassis Direct Mail, Inc.

   Valassis Communications, Inc.    Common Stock    #1    100

9.       Valassis Interactive, Inc.

   Valassis Communications, Inc.    Common Stock    #1    1,000

10.     NCH Marketing Services, Inc.

   Valassis Coupon Clearing, Inc.    Common Stock    #C-3    371

11.     NCH NuWorld Spain Inc.

   NCH Marketing Services    Common Stock    #2    1,850

 

2



--------------------------------------------------------------------------------

Issuer

  

Owner

  

Class of Stock

  

Stock Certificate No.

  

No. of Shares

12.     Valassis Canada Inc.*

   Valassis International, Inc.    Common Stock    #1    1,379

13.     VCI Fulfillment Group*

   Valassis International, Inc. (50%)    Fixed Capital Stock (Series B)    #5-B
   16 (Valassis International, Inc.)   

VCI Enterprises, Inc. (50%)

      #6-B    16 (VCI Enterprises, Inc.)       Variable Capital Stock (Series
B1)    #9    1,478 (Valassis International, Inc.)          #11    1,654
(Valassis International, Inc.)          #8   

1,478 (VCI

Enterprises, Inc.)

         #10   

1,654 (VCI

Enterprises, Inc.)

14.     Valassis Relationship Marketing Systems, LLC

   Valassis Communications, Inc.    Units    N/A    N/A

15.     NCH Promotional Services de Mexico S.A. de C.V.*

   NCH Marketing Services, Inc.    N/A    #5   

Value of

$5,110,829.00 Pesos

      N/A    #6    Value of $0.65 Peso

16.     Valassis Communications, S.L.*

   NCH NuWorld Spain BV/Inc.    Corporate Participation Units    N/A    87,852

17.     MailCoups, Inc.

   Valassis Direct Mail, Inc.    Common Stock    #2    3,000

18.     MailCoups Direct, Inc.

   MailCoups, Inc.    Common Stock    #1    1,000

19.     Valassis In-Store Solutions, Inc.

   VCI Enterprises, Inc.    Common Stock    #1    100

20.     Valassis Europe BV*

   NCH Marketing Services, Inc.    Registered Shares    N/A    1,202

 

3



--------------------------------------------------------------------------------

21.    VC Holdings, LLC

   Valassis Communications, Inc.    Interests    N/A    N/A

 

* Represents 65% of the stock of these entities to be pledged. These amounts and
certificate numbers are subject to further update, as necessary, in connection
with the pledge of such stock following the Closing Date.

Pledged Notes

 

ISSUER

  

PAYEE

  

PRINCIPAL AMOUNT

  

OUTSTANDING AMOUNT

Valassis Europe B.V.

   NCH NuWorld C.V. (originally) but assumed by NCH Marketing Services, Inc.   
Euro 6,665,000    Euro 6,665,000

Direct Home Advertising, Inc.

   MailCoups, Inc.    Amended and restated principal amount of $2,968,749.82   
$2,854,394.19

Intercompany Note, dated June 27, 2011, made by each Grantor in favor of each
other Grantor in the amount of the unpaid principal amount of all loans and
advances (including guarantees, trade payables and other extensions of credit
and obligations) made by each Grantor to each other Grantor.

 

4



--------------------------------------------------------------------------------

Schedule 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

Grantor

  

Jurisdiction

Valassis Communications, Inc.

   Delaware

Valassis Coupon Clearing, Inc.

   Delaware

Valassis International, Inc.

   Delaware

NCH Marketing Services, Inc.

   Delaware

NCH NuWorld Spain, Inc.

   Delaware

Valassis Relationship Marketing Systems, LLC

   Delaware

Valassis Manufacturing Company

   Delaware

Valassis Sales & Marketing Services, Inc.

   Delaware

Valassis Data Management, Inc.

   Delaware

VCI Enterprises, Inc.

   Delaware

Promotion Watch, Inc.

   Delaware

Valassis Interactive, Inc.

   Delaware

Valassis Direct Mail, Inc.

   Delaware

MailCoups Direct, Inc.

   Delaware

MailCoups, Inc.

   Delaware

Valassis In-Store Solutions, Inc.

   Delaware

VC Holdings, LLC

   Michigan

 

5



--------------------------------------------------------------------------------

Schedule 4

JURISDICTION OF ORGANIZATION AND LOCATION OF CHIEF EXECUTIVE OFFICE

 

Grantor

   Jurisdiction  of
Organization      Identification
Number     

Location of Chief
Executive Office

Valassis Communications, Inc.

     Delaware         2106071      

19975 Victor Parkway, Livonia,

Michigan 48152

Valassis Coupon Clearing, Inc.

     Delaware         3619855      

19975 Victor Parkway, Livonia,

Michigan 48152

Valassis International, Inc.

     Delaware         2387980      

19975 Victor Parkway, Livonia,

Michigan 48152

NCH Marketing Services, Inc.

     Delaware         2561027      

155 Pfingsten, Suite 200, Deerfield,

Illinois 60015

NCH NuWorld Spain, Inc.

     Delaware         3212026      

One Targeting Centre, Windsor,

Connecticut 06095

Valassis Relationship Marketing Systems, LLC

     Delaware         3199565      

One Targeting Centre, Windsor,

Connecticut 06095

Valassis Manufacturing Company

     Delaware         3465256      

19975 Victor Parkway, Livonia,

Michigan 48152

Valassis Sales & Marketing Services, Inc.

     Delaware         3290651      

19975 Victor Parkway, Livonia,

Michigan 48152

Valassis Data Management, Inc.

     Delaware         3177649      

19975 Victor Parkway, Livonia,

Michigan 48152

Promotion Watch, Inc.

     Delaware         2872238      

19975 Victor Parkway, Livonia,

Michigan 48152

Valassis Direct Mail, Inc.

     Delaware         0771820      

One Targeting Centre, Windsor,

Connecticut 06095

MailCoups Direct, Inc.

     Delaware         3978352      

350 Revolutionary Drive, Taunton,

Massachusetts 02718

MailCoups, Inc.

     Delaware         2851876      

350 Revolutionary Drive, Taunton,

Massachusetts 02718

Valassis Interactive, Inc.

     Delaware         3214343      

19975 Victor Parkway, Livonia,

Michigan 48152

VCI Enterprises, Inc.

     Delaware         2301408      

19975 Victor Parkway, Livonia,

Michigan 48152

 

6



--------------------------------------------------------------------------------

Grantor

   Jurisdiction  of
Organization      Identification
Number     

Location of Chief
Executive Office

Valassis In-Store Solutions, Inc.

     Delaware         4575653      

19975 Victor Parkway, Livonia,

Michigan 48152

VC Holdings, LLC

     Michigan         D4728N      

19975 Victor Parkway, Livonia,

Michigan 48152

 

7



--------------------------------------------------------------------------------

Schedule 5

LOCATIONS OF INVENTORY AND EQUIPMENT

Location

7924 Troon Circle SW, Austell, GA 30168

8200 North Haggerty Road, Belleville, MI 48111

5600 77 Center Drive, Suite 305, Charlotte, NC 28217

1240 West Eighth Street, Door Store, Cincinnati, OH 45203

10176 Dixie Highway, Florence, KY 41042

3 Summitt Park Drive, Suite 430, Independence, OH 44131

100 Old Wilson Bridge Rd, Suite 106, Worthington, OH 43085

600 N. Cockrell Hill Road, Dallas, TX 75211

14401 E. 33rd Place, Aurora, CO 80011

105 Fieldcrest Ave., Edison, NJ 08837

4770 Covert Ave, Suite 216A, Evansville, IN 47714

701 Ashland Ave, Bays 5 & 6, Folcroft, PA 19032

14550 Torrey Chase Blvd., Suite 500, Houston, TX 77014

801 Seaco Court, Deer Park, TX 77536

450 E. 96th St., Suite 500, Indianapolis, IN 46240

1008 West Eighth Avenue, King of Prussia, PA 19406

5500 East Olympic Blvd., Commerce, CA 90022

301 N. Hurstbourne Lane, Suite 115, Louisville, KY 40222

5890 NW 163 Street, Miami Lakes, FL 33014

5172 S. 13th Street, Milwaukee, WI 53221

4216 Park Glen Road, Minneapolis, MN 55416

635 West Butterfield Rd., Suite 320, Oakbrook Terrace, IL 60181

7651 Southland Boulevard, Orlando, FL 32809

300 McIntire Drive, Newark, DE 19711

1818 E. Riverview Dr., Phoenix, AZ 85034

20 Summit Park Drive, Pittsburgh, PA 15275

6950 SW Hampton Street, Suite 140, Tigard, OR 97223

9011 Arboretum Parkway, Suite 170, Richmond, VA 23236

1601 Response Road, Suite 100, Sacramento, CA 95815

1136 South 3600 West, Suite 500, Salt Lake City, UT 84104

6955 Mowry Avenue, Newark, CA 94560

4103 “C” Street NE, Suite 300, Auburn, WA 98002

502 Earth City Expressway, Suite 206, St. Louis, MO 63045

7771 West Oakland Park B, Suite 221, Sunrise, FL 33351

1408 North Westshore Blvd., Suite 908, Tampa, FL 33607

350 Revolutionary Drive, East Taunton, MA 02718

7085 Samuel Morse Drive, Suite 100, Columbia, MD 21046

One Targeting Centre, Windsor, CT 06095

235 Great Pond Drive, Windsor, CT 06095

67 South Bedford St., 1st Floor, Suite 100E, Burlington, MA 01803

19975 Victor Parkway, Livonia, MI 48152

1575 Corporate Drive, Costa Mesa, CA 92626

 

8



--------------------------------------------------------------------------------

155 Pfingsten Rd, Suite #200, Deerfield, IL 60015

35955 Schoolcraft Rd., Livonia, MI 48150

4918 Prospectus Dr., Durham, NC 27713

3819 North Toben St., Wichita, KS 67226

1757 Carr Road, Calexico, CA 92231-9781

38905 W. Six Mile Road, Livonia, MI 48152

6 Armstrong Rd, 2nd Floor, Shelton, CT 06484

47 Jutland Rd, Toronto, Ontario, Canada M8Z2G6

Circuito Brasil 19, Parque Industrial El Alamo, Mexicali, Mexico BC 21210

151 West Fourth St, Suite 700, Cincinnati, OH 45202

6320 Highland Road, Corporate Eagle Companies – Oakland County International
Airport, Waterford, MI 48327

 

9



--------------------------------------------------------------------------------

Schedule 6

INTELLECTUAL PROPERTY

 

I. Copyrights and Copyright Licenses:

 

Title

   Number   

Owner

   Registration Date Clipping Sense    TX3047809   

Valassis Inserts, Inc.

(n/k/a Valassis Communications, Inc.)

   03/19/1991

Guide to the Legality of Alcoholic

Beverage Promotions: 1990

   TXu442490   

Valassis Inserts, Inc.

(n/k/a Valassis Communications, Inc.)

   09/04/1990 Horizons Coding Data Interpreter    TXu885253    Valassis
Communications, Inc.    12/22/1998 Valassis Website    TXu1052526    Valassis
Communications, Inc.    07/31/2001

 

II. Patents and Patent Licenses:

 

Patent/Application No.

   Filing Date   

Title

  

Issuance Date

  

Owner

Patent No. 6,230,143

   11/11/1998    System and Method for Analyzing Coupon Redemption Data   
05/08/2001    Valassis Communications, Inc.

Patent No. 6,985,452

   01/27/1999    Wireless System for Broadcasting, Receiving, Storing and
Selectively Printing Coupons and the Like in a Retail Environment    01/10/2006
   NCH Marketing Services, Inc.

Patent No. 6,650,429

   07/03/2001    Wireless System for Broadcasting, Receiving, Storing &
Selectively Printing Coupons and the Like in a Retail Environment    11/18/2003
   NCH Marketing Services, Inc.

Patent No. 6,229,621

   06/11/1998    Wireless System for Broadcasting, Receiving and Selectively
Printing Packets of Information Using Bit-String Selection    05/08/2001    NCH
Marketing Services, Inc.

Patent No. 5,978,013

   02/05/1996    Apparatus and Method for Generating Product Coupons in Response
to Televised Offers    11/02/1999    NCH Marketing Services, Inc.

Patent No. 5,500,681

   05/24/1994    Apparatus and Method for Generating Coupons in Response to
Televised Offers    03/19/1996    NCH Marketing Services, Inc.

Patent No. 6,226,098

   06/11/1998    Printer Appliance for Use In A Wireless System for Broadcasting
Packets of Information    05/01/2001    NCH Marketing Services, Inc.

Patent No. 7,495,788

   03/19/2001    Wireless System for Broadcasting, Receiving and Printing
Packets of Information.    02/24/2009    NCH Marketing Services, Inc.

 

10



--------------------------------------------------------------------------------

Patent/Application No.

   Filing Date   

Title

  

Issuance Date

  

Owner

Patent No. 7,356,486    08/30/1999    System and Method for Administering
Promotions    04/08/2008    NCH Marketing Services, Inc. Application No.
12/262,806    10/31/2008    Computer-Implemented, Automated Media Planning
Method and System    N/A (Non-Final Action Mailed)    Valassis Communications,
Inc. Application No. 12/262,813    10/31/2008    Computer-Implemented, Automated
Media Planning Method and System   

N/A

(Pending, Unexamined)

   Valassis Communications, Inc. Application No. 12/262,826    10/31/2008   
Computer-Implemented, Automated Media Planning Method and System    N/A
(Non-Final Action Mailed)    Valassis Communications, Inc. Application No.
11/651,963    01/11/2007    In-store Plastic Bag Pad with Header    N/A (Final
Rejection Mailed)    Valassis Communications, Inc. Patent No. 7,026,556   
09/15/2000    Method and System for Controlling Messages Printed by an In Store
Label Printer and Related Label Structure    04/11/2006    Valassis In-Store
Solutions, Inc. Patent No. 7,099,038    10/18/2004    Method and System for
Controlling Messages Printed by an In-Store Label Printer and Related Label
Structure    08/29/2006    Valassis In-Store Solutions, Inc. Application No.
10/423,471    04/25/2003    Food Product Scale and Method for Providing In-Store
Incentives to Customers    N/A (Awaiting Decision by Board of Appeals)   
Valassis In-Store Solutions, Inc. Application No. 11/586,816    10/26/2006   
Food Product Scale System And Method For Providing In-Store Incentives To
Customers    N/A (Awaiting Decision by Board of Appeals)    Valassis In-Store
Solutions, Inc. Application No. 10/609,446    06/27/2003    Food Product
Scale-Based Incentive System    N/A (Pending, Unexamined)    Valassis In-Store
Solutions, Inc. Application No. 10/746,177    12/26/2003    Computerized
Management System for Multi-Chain Promotions, and Related Audit System    N/A
(Awaiting Decision by Board of Appeals)    Valassis In-Store Solutions, Inc.
Application No. 11/687,101    03/16/2007    Computerized Management System for
Multi-Chain Promotions and Related Audit System    N/A (Appeal Brief Filed)   
Valassis In-Store Solutions, Inc. Application No. 12/690,398    01/20/2010   
Offer Management Method and System    N/A (Pending, Unexamined)    Valassis
Communications, Inc.

 

11



--------------------------------------------------------------------------------

Patent/Application No.

   Filing Date   

Title

  

Issuance Date

  

Owner

Application No. 12/690,409    01/20/2010    Offer Management Method and System
  

N/A

(Pending, Unexamined)

   Valassis Communications, Inc. Application No. 12/690,402    01/20/2010   
Offer Management Method and System   

N/A

(Pending)

   Valassis Communications, Inc. Application No. 61/390,841    10/07/2010   
Online Offer Distribution System and Method   

N/A

(Pending, Provisional)

   Valassis Communications, Inc. Application No. 12/871,760    08/30/2010   
Method and System for Controlling Messages Printed by an In-Store Label Printer
and Related Label Structure   

N/A

(Non-Final Action mailed)

   Valassis In-Store Solutions, Inc. Application No: 11/838,420    08/14/2007   
Food Product Scale and Related Promotional System and Method   

N/A

(Final Action mailed)

   Valassis In-Store Solutions, Inc. Patent No: 7,051,944    04/20/2004    Scale
and Related Printing Apparatus and Method for Producing Promotion Offer Labels
Using Label Stock with Heat Activated Adhesive    05/30/2006    Valassis
In-Store Solutions, Inc. Patent No: 7,488,003    03/30/2006    Label Supply,
Label Handling Method and Label Printing Apparatus    02/10/2009    Valassis
In-Store Solutions, Inc. Application No. 11/825,155    07/03/2007    Address
Database Reconciliation   

N/A

(Pending)

   Valassis Direct Mail, Inc. Application No. 13/032,991    02/23/2011    Online
Offer Distribution System And Method   

N/A

(Pending, Unexamined)

   Valassis Communications, Inc.

 

12



--------------------------------------------------------------------------------

FOREIGN

 

Patent/Application No.

   Filing Date   

Title

  

Issuance Date

  

Owner

Patent No. 2,254,011 (Canada)    11/12/1998    System and Method for Analyzing
Coupon Redemption Data    03/24/2009    Valassis Communications, Inc. Patent No.
2,499,026 (Canada)    07/06/2001    Method and System for Controlling Messages
Printed by an In-Store Label Printer and Related Label Structure    11/13/2007
   Valassis In-Store Solutions, Inc. EP 5008839.2 (European Application)   
07/05/2001    Method and System for Controlling Messages Printed by an In-Store
Label Printer and Related Label Structure    N/A (Pending)    Valassis In-Store
Solutions, Inc. 2001281139 (Japanese Application)    09/17/2001    Method and
System for Controlling Messages Printed by an In-Store Label Printer and Related
Label Structure    N/A (Pending)    Valassis In-Store Solutions, Inc.
Application No. 2,427,176 (Canadian Application)    04/28/2003    Food Product
Scale and Method for Providing In-Store Incentives to Customers    N/A (Pending)
   Valassis In-Store Solutions, Inc. Application No. 2,482,622 (Canadian
Application)    09/27/2004    Computerized Management System for Multi-Chain
Promotions, and Related Audit System    N/A (Pending)    Valassis In-Store
Solutions, Inc. Application No. 005224 (Mexican Application)    05/31/2004   
Food Product Scale Based Incentive System    N/A (Pending)    Valassis In-Store
Solutions, Inc. App No: 2,600,796 (Canada)    09/07/2007    Food Product Scale
and Related Promotional System and Method    N/A    Valassis In-Store Solutions,
Inc. App No: 2,581,644 (Canada)    03/13/2007    Label Supply, Label Handling
Method and Label Printing Apparatus    02/09/2010    Valassis In-Store
Solutions, Inc. App No: 003988 (Mexico)    03/30/2007    Label Supply, Label
Handling Method and Label Printing Apparatus    N/A (Pending/Published)   
Valassis In-Store Solutions, Inc. App. No.: 2,672,341 (Canada)    07/15/2009   
Computer-Implemented, Automated Media Planning Method and System   

N/A

(Pending)

   Valassis Communications, Inc. App. No.: 2,672,130 (Canada)    07/15/2009   
Computer-Implemented, Automated Media Planning Method and System   

N/A

(Pending)

   Valassis Communications, Inc. App. No.: 2,672,343 (Canada)    07/15/2009   
Computer-Implemented, Automated Media Planning Method and System   

N/A

(Pending)

   Valassis Communications, Inc. PCT/US10/046099    08/20/2010    Offer
Management Method and System   

N/A

(Pending)

   Valassis Communications, Inc.

 

13



--------------------------------------------------------------------------------

Patent/Application No.

   Filing Date   

Title

  

Issuance Date

  

Owner

PCT/US11/025881    02/23/2011    Online Offer Distribution System and Method   
N/A (Pending)    Valassis Communications, Inc.

 

III. Trademarks and Trademark Licenses:

 

Trademark

   Filing Date    Registration/
Serial No.    Registration
Date   

Owner

   Class MAKING EVERY TRADE PROMOTION DOLLAR COUNT    05/26/2006    3,218,004   
03/13/2007    NCH Marketing Services, Inc.    35 INVOLVED IN YOUR SUCCESS   
06/09/2005    3,173,451    11/21/2006    NCH Marketing Services, Inc.    35

LAUNCH & Design

LOGO [g202830img-001.jpg]

   08/04/2005    3,120,333    07/25/2006    NCH Marketing Services, Inc.    9

LAUNCH & Design

LOGO [g202830img-002.jpg]

   05/07/2010    85033279    N/A


(pending)

   NCH Marketing Services, Inc.    42 VELUNO    05/21/2002    2,706,805   
04/15/2003    NCH Marketing Services, Inc.    35

VELUNO ONE-COUNT POWERED WITH VENDOR VELOCITY

LOGO [g202830img-003.jpg]

   05/21/2002    2,706,804    04/15/2003    NCH Marketing Services, Inc.    35
LOGO [g202830img-004.jpg]    02/08/2002    2,718,800    05/27/2003    NCH
Marketing Services, Inc.    35

SMARTSCAN (and Design)

LOGO [g202830img-005.jpg]

   06/22/1993    1,843,150    07/05/1994    NCH Marketing Services, Inc    35
PROCESS 2000    10/26/1992    1,846,923    07/26/1994    NCH Marketing Services,
Inc.    35

BENCHMARK & DESIGN

LOGO [g202830img-006.jpg]

   08/18/2010    85110685    N/A


(pending)

   NCH Marketing Services, Inc.    42

 

14



--------------------------------------------------------------------------------

Trademark

   Filing Date    Registration/
Serial No.    Registration
Date   

Owner

   Class TOP SHOPPER DYNAMICS    01/30/2004    3,075,591    04/04/2006   
Valassis Communications, Inc.    35 HOUSEHOLD NAVIGATOR    09/26/2001   
2,678,967    01/21/2003    Valassis Communications, Inc.    35 CONSUMER
NAVIGATOR    07/12/2001    2,647,109    11/05/2002    Valassis Communications,
Inc.    35 LOGO [g202830img-007.jpg]    03/13/2001    2,618,913    09/10/2002   
Valassis Communications, Inc.    35 VALASSIS RELATIONSHIP MARKETING SERVICES   
10/13/2000    2,678,771    01/21/2003    Valassis Communications, Inc.    35
VRMS    10/13/2000    2,586,470    06/25/2002    Valassis Communications, Inc.
   35 CONNECTING PEOPLE TO BRANDS    03/13/2000    2,518,625    12/11/2001   
Valassis Communications, Inc.    35 VALASSIS    03/10/2000    2,539,250   
02/19/2002    Valassis Communications, Inc.    35 TARGET NAVIGATOR    02/17/2000
   2,565,919    04/30/2002    Valassis Communications, Inc.    35 RETAIL
CONNECTION    06/23/1999    2,326,920    03/07/2000    Valassis Communications,
Inc.    35 TARGETEXPERT    05/11/1998    2,330,922    03/21/2000    Valassis
Communications, Inc.    9 “NEWSPOUCH”    12/20/1994    2,044,423    03/11/1997
   Valassis Communications, Inc.    16 LOGO [g202830img-008.jpg]    08/10/1992
   1,807,165    11/30/1993    Valassis Communications, Inc.    9 NEWSPAC   
06/26/1991    1,747,781    01/19/1993    Valassis Communications, Inc.    16
LOGO [g202830img-009.jpg]    05/16/1991    1,716,341    09/15/1992    Valassis
Communications, Inc.    35 PROMOTION WATCH    05/03/1984    1,321,205   
02/19/1985    Valassis Communications, Inc.    35 AMERICA’S LOOKING FOR ITS
MISSING CHILDREN    04/30/1992    1,754,368    02/23/1993   

Valassis Direct Mail, Inc.

(f/k/a Advo, Inc.)1

   42

 

1 

Valassis Direct Mail, Inc. (f/k/a Advo, Inc.) owns this trademark as a result of
the merger of MBV, Inc. into Valassis Direct Mail, Inc. (f/k/a Advo, Inc.) in
December 2007; however, MBV, Inc. is currently still designated as the owner of
this trademark for purposes of the USPTO.

 

15



--------------------------------------------------------------------------------

Trademark

   Filing Date    Registration/
Serial No.    Registration
Date   

Owner

   Class AUTOVISION DIRECT    05/16/2006    3,215,797    03/06/2007    Valassis
Direct Mail, Inc. (f/k/a Advo, Inc.) 2    35 LOGO [g202830img-010.jpg]   
06/13/2006    3,339,712    11/20/2007    Valassis Direct Mail, Inc. (f/k/a Advo,
Inc.) 3    35 HAVE YOU SEEN ME?    09/27/2010    85139112    N/A
(pending)    Valassis Communications, Inc.    35 HAVE YOU SEEN US?    01/07/2011
   85213198    N/A
(pending)    Valassis Communications, Inc.    35 SUPER COUPS    02/13/1995   
1,945,801    01/02/1996    MailCoups, Inc.    35 REDPLUM    05/25/2007   
3,481,743    08/05/2008    Valassis Communications, Inc.    35

REDPLUM & Design

LOGO [g202830img-011.jpg]

   08/22/2007    3,481,900    08/05/2008    Valassis Communications, Inc.    35
REDPLUM SWEETFINDS    06/27/2008    3,586,131    03/10/2009    Valassis
Communications, Inc.    35 LOCAL COUPONS, SUPER SAVINGS    12/23/2003   
2,921,856    1/25/2005    MailCoups, Inc.    35 PAY ALERT    04/02/1980   
1,168,647    09/08/1981    NCH Marketing Services, Inc.    35 SMARTSCAN   
06/05/1986    1,459,478    09/29/1987    NCH Marketing Services, Inc.    35 NCH
   06/19/1981    1,204,802    08/10/1982    NCH Marketing Services, Inc    35
SNARE    04/14/1986    1,440,148    05/19/1987    NCH Marketing Services, Inc   
35 DIGITALOFFEREXPERT    05/20/2009    3,819,563    07/13/2010    Valassis
Communications, Inc.    9, 42 LOGO [g202830img-012.jpg]    06/10/10    85059833
   N/A
(Pending)    Valassis Communications, Inc.4    35

 

2 

Valassis Direct Mail, Inc. (f/k/a Advo, Inc.) owns this trademark as a result of
the merger of MBV, Inc. into Valassis Direct Mail, Inc. (f/k/a Advo, Inc.) in
December 2007; however, MBV, Inc. is currently still designated as the owner of
this trademark for purposes of the USPTO.

3 

Valassis Direct Mail, Inc. (f/k/a Advo, Inc.) owns this trademark as a result of
the merger of MBV, Inc. into Valassis Direct Mail, Inc. (f/k/a Advo, Inc.) in
December 2007; however, MBV, Inc. is currently still designated as the owner of
this trademark for purposes of the USPTO.

4 

This trademark was assigned to Valassis Communications, Inc. in connection with
its purchase of Enguage Marketing, LLC in July 2010; the assignment of this
trademark from Enguage Marketing, LLC to Valassis Communications, Inc. is in the
process of being recorded.

 

16



--------------------------------------------------------------------------------

Trademark

   Filing Date    Registration/
Serial No.    Registration
Date   

Owner

   Class

SPIRAL POWERED BY REDPLUM & DESIGN

LOGO [g202830img-013.jpg]

   02/25/2011    85252087    N/A
(Pending)    Valassis Communications, Inc.    35 SWEETEN THE DEAL    03/07/2011
   85259369    N/A
(Pending)    Valassis Communications, Inc.    35 PLUMVALUES FROM REDPLUM   
05/10/2011    85317210    N/A


(Pending)

   Valassis Communications, Inc.    35 CLINGPOP    06/21/2011    85351484    N/A


(Pending)

   Valassis Communications, Inc.    16 CARTPOP    06/21/2011    85351507    N/A


(Pending)

   Valassis Communications, Inc.    16 CONNECTING PEOPLE TO BRANDS    08/04/2000
   TMA608279
Canada    04/22/2004    Valassis Communications, Inc.    35, 38 CONNECTIVE MEDIA
   03/07/2001    TMA590201


Canada

   09/18/2003    Valassis Communications, Inc.    35 ENSYNC    11/26/2002   
TMA614138
Canada    7/6/2004    Valassis Communications, Inc.    35 ENTERPRISE
SYNCHRONIZATION    11/26/2002    TMA626071
Canada    11/22/2004    Valassis Communications, Inc.    16 NCH    02/19/1992   
TMA416373
Canada    09/03/1993    NCH Marketing Services, Inc.    35, 41 NEWSPOUCH   
06/19/1995    TMA521666
Canada    01/18/2000    Valassis Communications, Inc.    16 REDPLUM & DESIGN   
01/31/2008    TMA
780954
Canada    10/28/2010    Valassis Communications, Inc.    35 REDPLUM & DESIGN   
02/19/2008    829,547,150
Brazil    N/A
(Pending)    Valassis Communications, Inc.    35 REDPLUM & DESIGN    02/21/2008
   6,559,727
China    10/14/2010    Valassis Communications, Inc.    35 REDPLUM & DESIGN   
01/29/2008    6,618,219
European
Community    01/07/2009    Valassis Communications, Inc.    35 REDPLUM & DESIGN
   01/29/2008    1,647,682
India    01/29/2008    Valassis Communications, Inc.    35 REDPLUM & DESIGN   
01/31/2008    910,838
Mexico    05/30/2008    Valassis Communications, Inc.    35 SMARTSCAN   
10/01/1987    TMA347251
Canada    10/28/1988    NCH Marketing Services, Inc.    35 SURF & SAVE   
12/22/1999    TMA580480
Canada    05/02/2003    Valassis Communications, Inc.    35

 

17



--------------------------------------------------------------------------------

Trademark

   Filing Date    Registration/
Serial No.    Registration
Date   

Owner

   Class TARGET NAVIGATOR    05/24/2000    TMA564031
Canada    06/27/2002    Valassis Communications, Inc.    35 THE NET’S BEST   
08/04/2000    TMA608897
Canada    04/29/2004    Valassis Communications, Inc.    35, 38 THE NET’S BEST
MAXEMIZE PROGRAM    08/04/2000    TMA608365
Canada    04/23/2004    Valassis Communications, Inc.    35, 38 THE NET’S BEST
TARGETED MAGEZINE    08/04/2000    TMA608280
Canada    04/22/2004    Valassis Communications, Inc.    35, 38 VALASSIS   
08/04/2000    TMA582452
Canada    05/27/2003    Valassis Communications, Inc.    35 VALASSIS
COMMUNICATIONS, INC. & DESIGN    08/04/2000    TMA581735
Canada    05/15/2003    Valassis Communications, Inc.    35, 38 *VALASSIS DESIGN
   06/21/2001    TMA585867
Canada    07/23/2003    Valassis Communications, Inc.    35 *VALASSIS IMPACT
PROMOTIONS    06/19/1995    TMA496179
Canada    06/16/1998    Valassis Communications, Inc.    35 *VALASSIS OF CANADA
   08/24/1995    TMA471682
Canada    02/25/1997    Valassis Communications, Inc.    35 *VALASSIS
RELATIONSHIP MARKETING SYSTEMS    01/16/2001    TMA585533
Canada    07/17/2003    Valassis Communications, Inc.    35 *VALASSIS TARGETED
MARKETING SERVICES    10/01/1999    TMA564042
Canada    06/27/2002    Valassis Communications, Inc.    35 *VRMS    01/16/2001
   TMA585535
Canada    07/17/2003    Valassis Communications, Inc.    35 *VALASSIS (Stylized)
   05/22/2003    807674
Mexico    09/17/2003    Valassis Communications, Inc.    35 ESETTLEMENT & DESIGN
   06/30/2006    5,213,301
European
Community    09/12/2007    NCH Marketing Services, Inc.    36, 38

MISCELLANEOUS DESIGN

LOGO [g202830img-004.jpg]

   02/13/2002    2,575,074
European
Community    07/17/2003    NCH Marketing Services, Inc.    35 NCH MARKETING
SERVICES & DESIGN    02/13/2002    2,574,820
European
Community    01/21/2004    NCH Marketing Services, Inc.    35 VALASSIS & DESIGN
   05/23/2003    3,198,281
European
Community    11/08/2004    Valassis Communications, Inc.    35 *VALASSIS   
09/26/2005    4,613,601
European
Community    04/30/2007    Valassis Communications, Inc.    35 *VALASSIS
RELATIONSHIP MARKETING SYSTEMS    04/23/2003    3,141,843
European
Community    09/24/2004    Valassis Communications, Inc.    35 *VRMS   
04/23/2003    3,142,684
European
Community    09/24/2004    Valassis Communications, Inc.    35

 

18



--------------------------------------------------------------------------------

Trademark

   Filing Date    Registration/
Serial No.    Registration
Date   

Owner

   Class NCH    03/18/1994    545539
Benelux    11/01/1994    NCH Marketing Services, Inc    35,36 NCH MARKETING   
08/21/2002    0743231
Benelux    04/01/2004    NCH Marketing Services, Inc    35

Miscellaneous Design

LOGO [g202830img-004.jpg]

   08/06/2002    3266109
China    01/21/2005    NCH Marketing Services, Inc    35 NCH    08/06/2002   
3266108
China    04/07/2004    NCH Marketing Services, Inc    35 NCH    08/06/2002   
3266107
China    05/07/2004    NCH Marketing Services, Inc    36 NCH LAUNCH   
06/02/2003    3577414
China    02/21/2005    NCH Marketing Services, Inc    35 NCH MARKETING   
08/20/2002    3280335
China    04/14/2004    NCH Marketing Services, Inc    35 NCH MARKETING SERVICES
and Design    08/06/2002    3266106
China    04/14/2004    NCH Marketing Services, Inc    35 VELUNO    08/06/2002   
3266105
China    04/07/2004    NCH Marketing Services, Inc    35 VELUNO ONE-COUNT
POWERED WITH VENDOR VELOCITY    08/06/2002    3266104
China    04/14/2004    NCH Marketing Services, Inc    35 NCH MARKETING   
12/19/2002    30262258
Germany    05/08/2003    NCH Marketing Services, Inc.    35, 42 NCH   
05/08/1991    983208
Italy    12/17/1993    NCH Marketing Services, Inc    35, 36 NCH MARKETING   
08/30/2002    993086
Italy    02/16/2006    NCH Marketing Services, Inc    35

Miscellaneous Design

LOGO [g202830img-004.jpg]

   04/17/2002    749471
Mexico    05/29/2002    NCH Marketing Services, Inc    35 NCH MARKETING   
09/17/2003    846340
Mexico    08/13/2004    NCH Marketing Services, Inc    35 NCH MARKETING SERVICES
(and Design)    04/17/2002    749470
Mexico    05/29/2002    NCH Marketing Services, Inc    35 NCH    04/20/1967   
532310
Spain    12/07/1968    NCH Marketing Services, Inc    35 NCH MARKETING   
02/12/2002    2454921
Spain    02/20/2003    NCH Marketing Services, Inc    35

 

19



--------------------------------------------------------------------------------

Trademark

   Filing Date    Registration/
Serial No.   Registration
Date   

Owner

   Class NCH SMARTPIN & Design    11/17/1999    2270972
Spain   05/05/2000    NCH Marketing Services, Inc    42 VALES Y MAS SACALE
PARTIDO A TUS EUROS    05/19/2004    2597407
Spain   11/11/2004    NCH Marketing Services, Inc    35 CALES Y MUCHO MAS &
Design    11/22/2005    2681216
Spain   04/28/2006    NCH Marketing Services, Inc    16, 35, 41 LAUNCH   
08/06/2002    1177239
Taiwan   10/16/2005    NCH Marketing Services, Inc    35

Miscellaneous Design

LOGO [g202830img-004.jpg]

   08/06/2002    192781
Taiwan   12/01/2003    NCH Marketing Services, Inc    35 NCH    08/06/2002   
1202770
Taiwan   04/01/2006    NCH Marketing Services, Inc    35 NCH    08/06/2002   
188941
Taiwan   11/01/2003    NCH Marketing Services, Inc    36 NCH MARKETING   
08/21/2002    192783
Taiwan   12/01/2003    NCH Marketing Services, Inc    35 NCH MARKETING SERVICES
and Design    08/06/2002    1178265
Taiwan   10/16/2005    NCH Marketing Services, Inc    35 VELUNO    08/06/2002   
1107466
Taiwan   06/16/2004    NCH Marketing Services, Inc    35 VELUNO ONE-COUNT
POWERED WITH VENDOR VELOCITY    08/06/2002    1146842
Taiwan   03/31/2005    NCH Marketing Services, Inc    35 NCH    11/21/1990   
1448002 UK   01/29/1993    NCH Marketing Services, Inc    35 NCH    11/21/1990
   1448003 UK   11/12/1993    NCH Marketing Services, Inc    36 NCH MARKETING   
08/27/2002    2309067 UK   02/14/2003    NCH Marketing Services, Inc    35 Vales
Y Mucho Mas    N/A    N/A (Brand
Name) Spain   N/A    Valassis Communications, Inc.    N/A VALASSIS    10/31/2008
   7032084
China   08/21/2010    Valassis Communications, Inc.    35 VALASSIS    10/31/2008
   App No:
7032083
China   08/21/2010    Valassis Communications, Inc.    35 “COUNTEROFFER”   
04/24/2006    3,309,685   10/09/2007    Valassis In-Store Solutions, Inc.    35
NCH    11/30/2001    DE30168627
Germany   01/02/2002    NCH Marketing Services, Inc.    36

 

20



--------------------------------------------------------------------------------

Trademark

   Filing Date    Registration/
Serial No.    Registration
Date   

Owner

   Class NCH MARKETING SERVICES    11/30/2001    DE30168626
Germany    01/02/2002    NCH Marketing Services, Inc.    36 DIGITALOFFEREXPERT
   11/20/2009    1,459,915
Canada    N/A
(Pending)    Valassis Communication, Inc.    9, 42 DIGITALOFFEREXPERT   
11/20/2009    8700445
European
Community    05/24/2010    Valassis Communication, Inc.    9, 42

 

IV. Domain Names:

Valassis Communications, Inc.

 

advo-list.biz

advo-list.com

advo-lists.biz

advo-lists.com

advo.com

advo.net

advo.org

advobenefitsinfo.com

advolist.biz

advolist.com

advolists.biz

advolists.com

advoonline.biz

advoonline.com

advoonline.net

advoonline.org

advosucks.biz

clicksin2bricks.com

clipithere.com

consumerondemand.com

curvesdirectmail.com

dealssheloves.com

eadvo.biz

eadvo.com

endlesssavings.com

endlesavings.com

experiencevalassis.com

findagooddealmore.com

greetingsfromchicago.com

itracksamples.com

labeldollars.com

labeldollars.net

mail-marketing.com

mailbox-values.com

mailboxsavings.com

mailboxvalues.com

mailboxvaluesfamily.com

mailmarketingsystems.com

marketexpert.com

marriagemail.com

  

redplumdrug.com

redplumelectronics.com

redplumfitness.com

redplumflowers.com

redplumfood.com

redplumfurniture.com

redplumgift.com

redplumgrocer.com

redplumgrocery.com

redplumhealth.com

redplumhome.com

redplumit.com

redplumjewelry.com

redplumkids.com

redplumloans.com

redplummarket.com

redplummeals.com

redplummobile.com

redplummortgage.com

redplummovies.com

redplumondemand.com

redplumperimeter.com

redplumpets.com

redplumpharmacy.com

redplumpictures.com

redplumpizza.com

redplumpreprint.com

redplumsavings.com

redplumstyle.com

redplumtravel.com

redplumvalues.com

redplumvideo.com

redplumvision.com

redplumwedding.com

redplumwellness.com

redplumwireless.com

save.com

savingsyourway.com

sharedmail.com

shopwise.com

 

21



--------------------------------------------------------------------------------

myadvo.biz

myadvo.com

myofferwallet.com

neighborhooddirectonline.com

newneighborwelcome.com

onlineadvo.biz

onlineadvo.com

onlinedirectmarketingmanager.com

optiscience.com

promotionwatch.biz

promotionwatch.com

promotionwatch.net

raceto3to1.com

redplum.bz

redplum.com

redplum.de

redplum.info

redplum.mobi

redplum.org

redplum.tv

redplum.us

redplum.ws

redplumautos.com

redplumbaby.com

redplumbeauty.com

redplumbooks.com

redplumcameras.com

redplumcars.com

redplumclothes.com

redplumcodes.com

redplumcomputers.com

redplumcontests.com

redplumcosmetics.com

redplumcoupons.com

redplumdeals.com

redplumdining.com

  

shopwisesucks.biz

sweetcollegedeals.com

targetexpert.com

theclicksweeps.com

thenetsbest.com

theplumworks.com

theshoppersguide.biz

theshoppersguide.com

tsccircular.com

valassis-list.com

valassis-lists.com

valassis.biz

valassis.com

valassis.net

valassis.org

valassis1to1.com

valassis360.com

valassisbenefits.com

valassisdirect.com

valassislist.com

valassislists.com

valassismobile.com

valassisnetwork.com

valassisonline.com

valassispromos.com

valassisquickquote.com

valassisstoreonline.com

valassisisvalue.com

valtools.com

valuemessaging.com

valuemessaging.net

vrms.com

NCH Marketing Services, Inc. (US)

 

USA:

Private Registration (esettlement.com)

Private Registration (nchmarketing.net)

couponpolicies.com

couponpolicy.com

couponredemptionpolicies.com

couponredemptionpolicy.com

e-settlement.net

e-settlement.org

ecouponclearing.com

ecouponclearing.net

escanpay.com

escanpay.net

escanpay.org

  

n-c-h.org

nch-inc.biz

nch-inc.com

nchannex.com

nchbenchmark.biz

nchbenchmark.com

nchcorp.com

nchcouponfacts.com

nchglobal.com

nchgroup.net

nchlaunch.biz

nchlaunch.com

nchmarketing.biz

nchmarketing.com

 

22



--------------------------------------------------------------------------------

escantrade.com

escantrade.net

escantrade.org

esettlement.biz

esettlement.com

esettlement.net

esettlement.org

etradefunds.com

etradefunds.net

etradefunds.org

instorecoupons.com

mfgcouponpolicies.com

mfgredemptionpolicies.com

mfrcouponpolicies.com

mfrredemptionpolicies.com

n-c-h.com

n-c-h.net

  

nchmarketing.net

nchmarketingservices.com

nchresourcecenter.com

nchresourcecenter.net

nchresourcecenter.org

nchresourcecenter.us

nchsolutions.com

nchtrends.com

nuworld.com

scanpay.com

scanpay.net

scanpay.org

veluno.com

valassis.cn

valassis.com.cn

 

Spain:

ecupon.com

License and Franchise Arrangements

1. Valassis Communications, Inc. and NCH Marketing Services, Inc. have entered
into a GS1 Intellectual Property Policy with GS1 AIBSL (“GS1”). Pursuant to the
Policy, which GS1 has established to facilitate the cooperative development and
publication of useful standards relating to couponing and automatic
identification technologies, Valassis and NCH have agreed to license to GS1 any
present, pending or future patent claims they or their affiliates may have that
may be infringed by the implementation of the standards, subject to certain
exceptions.

2. Licensing of software in the ordinary course of business by Valassis
Relationship Marketing Systems, LLC.

3. Valassis In-Store Solutions, Inc. granted ITW Food Equipment Group LLC and
Premark FEG LLC a patent license to certain couponing patents. The Effective
Date of the Agreement is July 29, 2008, and the Agreement expires when the last
of the couponing patents expires. The patent license is limited to a field of
use outside of the business of delivering on-demand coupons.

 

23



--------------------------------------------------------------------------------

Schedule 7

COMMERCIAL TORT CLAIMS

NONE

 

24



--------------------------------------------------------------------------------

Schedule 8

EXISTING JOINT VENTURES

1. Promotion Execution Partners, LLC

2. Detroit Weekend Direct, LLC

3. New England Direct, LLC

4. Sweetmart Development Ltd.

5. Coupons, Inc.

 

25



--------------------------------------------------------------------------------

Annex I

to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of             , 20    , made by             
(the “Additional Grantor”), in favor of JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Credit Parties. All capitalized terms not defined herein shall have the
meaning ascribed to them in the Guarantee and Collateral Agreement (as defined
below).

W I T N E S S E T H :

WHEREAS, VALASSIS COMMUNICATIONS, INC., a Delaware corporation (the “Borrower”),
the Lenders and the Administrative Agent have entered into a Credit Agreement,
dated as of June [__], 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of June [__], 2011 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the ratable
benefit of the Secured Credit Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.15 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:       Name:     Title:  

 

2



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

Supplement to Schedule 7

 

i



--------------------------------------------------------------------------------

Annex II

to

Guarantee and Collateral Agreement

ACKNOWLEDGEMENT AND CONSENT5

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of June [__], 2011 (the “Agreement”), made by the
Grantors parties thereto for the benefit of JPMORGAN CHASE BANK, N.A., as
Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the Lenders and the 2033 Noteholders as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.6(a) of the
Agreement.

3. The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

[NAME OF ISSUER] By:       Name:     Title:  

 

Address for Notices:          Fax:

 

5 

This consent is necessary with respect to any Issuer which is not also a
Grantor. Signatories to be confirmed.

 

i



--------------------------------------------------------------------------------

Annex III

to

Guarantee and Collateral Agreement

DESIGNATION NOTICE

DESIGNATION NOTICE, dated as of             , 20    , made by             , a
             corporation (the “[Swap Bank] [Treasury Services Bank]”), in favor
of JPMORGAN CHASE BANK, N.A., as Administrative Agent. All capitalized terms not
defined herein shall have the meaning ascribed to them in the Guarantee and
Collateral Agreement referred to below.

W I T N E S S E T H :

WHEREAS, Valassis Communications, Inc., a Delaware corporation (the “Borrower”),
the Lenders from time to time party thereto and the Administrative Agent have
entered into an Credit Agreement, dated as of June [    ], 2011 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and each [Swap
Bank] [Treasury Services Bank] are permitted to designate obligations under any
[Swap Agreement] [Treasury Services Agreement] described herein as a [“Swap
Obligations”] [“Treasury Services Obligations”] under the Credit Agreement and
the Guarantee and Collateral Agreement, dated as of June [    ], 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Agreement”) in favor of the Administrative Agent for the
benefit of the Secured Credit Parties;

WHEREAS, the Credit Agreement and the Agreement require that the Borrower and
the [Swap Bank] [Treasury Services Bank] deliver this Designation Notice to the
Administrative Agent; and

WHEREAS, the [Swap Bank] [Treasury Services Bank] has agreed to execute and
deliver this Designated Notice in order to become a [Swap Bank] [Treasury
Services Bank] and Secured Party under the Agreement and the other Loan
Documents;

NOW, THEREFORE, IT IS AGREED:

1. Designation and Agreement. The Borrower and the [Swap Bank] [Treasury
Services Bank] hereby designate that the obligations under the [Swap Agreement]
[Treasury Services Agreement] described on Schedule 1 hereto to be a [“Swap
Obligations”] [“Treasury Services Obligations”] and hereby represent and warrant
to the Administrative Agent that such [Swap Agreement] [Treasury Services
Agreement] satisfies all the requirements under the Loan Documents to be so
designated. By executing and delivering this Designation Notice, the [Swap Bank]
[Treasury Services Bank], as provided in Section 8.5 of the Agreement, hereby
agrees to be bound by all of the provisions of Loan Documents which are
applicable to it as a [Swap Bank] [Treasury Services Bank] or a Secured Party
thereunder and hereby (a) confirms that it has received a copy of the Loan
Documents and such other documents and information as it has deemed appropriate
to make its own decision to enter into Designation Notice,



--------------------------------------------------------------------------------

(b) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto,
and (c) agrees that it will be bound by the provisions of the Loan Documents and
will perform in accordance with its terms all the obligations which by the terms
of the Loan Documents are required to be performed by it as a [Swap Bank]
[Treasury Services Bank] or Secured Party. Without limiting the foregoing, the
[Swap Bank] [Treasury Services Bank] agrees to be bound by the provisions of
Article VIII, and Sections 9.03 and 9.09 of the Credit Agreement.

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. In
addition, the provisions of Sections 8.7, 8.8, 8.10, 8.12 and 8.13 of the
Agreement are incorporated herein by reference mutatis mutandis.

IN WITNESS WHEREOF, the undersigned has caused this Designation Notice to be
duly executed and delivered as of the date first above written.

 

[                    ] By:       Name:   Title:

 

-2-



--------------------------------------------------------------------------------

Annex III-A

to

Guarantee and Collateral Agreement

FORM OF COPYRIGHT SECURITY AGREEMENT

Copyright Security Agreement, dated as of June [    ], 2011, by [            ]
and [            ] (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of JPMorgan Chase Bank, N.A., in its capacity as
administrative agent pursuant to the Credit Agreement (in such capacity, the
“Administrative Agent”) and the Secured Credit Parties.

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Guarantee and Collateral Agreement of even
date herewith (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) in favor of the
Administrative Agent pursuant to which the Grantors are required to execute and
deliver this Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. Each Grantor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Credit Parties a lien on and security interest in and to all of its
right, title and interest in, to and under all the following Collateral of such
Grantor:

(a) Copyrights of such Grantors listed on Schedule I attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Assets).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Copyrights
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Administrative Agent shall
otherwise determine.

 

-3-



--------------------------------------------------------------------------------

SECTION 4. Termination. Upon the payment in full of the Obligations (other than
Unasserted Contingent Obligations that are not then due and payable and
demanded) and termination of the Security Agreement, the Administrative Agent
shall execute, acknowledge, and deliver to the Grantors an instrument in writing
in recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Copyrights under this Copyright Security Agreement.

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

[signature page follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [GRANTORS]6 By:       Name:     Title:  

 

Accepted and Agreed:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:       Name:     Title:  

 

6 

This document needs only to be executed by the Borrower and/or any Guarantor
which owns a pledged Copyright.

 

-5-



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

 

OWNER

   REGISTRATION
NUMBER      TITLE        

Copyright Applications:

 

OWNER

   TITLE     

 

-6-



--------------------------------------------------------------------------------

Annex III-B

to

Guarantee and Collateral Agreement

FORM OF PATENT SECURITY AGREEMENT

Patent Security Agreement, dated as of June [    ], 2011, by [            ] and
[            ] (individually, a “Grantor”, and, collectively, the “Grantors”),
in favor of JPMorgan Chase Bank, N.A., in its capacity as administrative agent
pursuant to the Credit Agreement (in such capacity, the “Administrative Agent”)
and the Secured Credit Parties.

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Guarantee and Collateral Agreement of even
date herewith (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) in favor of the
Administrative Agent pursuant to which the Grantors are required to execute and
deliver this Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Grantor hereby
pledges and grants to the Administrative Agent for the benefit of the Secured
Credit Parties a lien on and security interest in and to all of its right, title
and interest in, to and under all the following Collateral of such Grantor:

(a) Patents of such Grantors listed on Schedule I7 attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Assets).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Administrative Agent pursuant to the Security Agreement and
Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Patents made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein. In the event that any provision of this Patent

 

 

7 

Should include same Patents listed on Schedule 11(a) of the Perfection
Certificate.

 



--------------------------------------------------------------------------------

Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall control unless the Administrative
Agent shall otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Obligations (other than
Unasserted Contingent Obligations that are not then due and payable and
demanded) and termination of the Security Agreement, the Administrative Agent
shall execute, acknowledge, and deliver to the Grantors an instrument in writing
in recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Patents under this Patent Security Agreement.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

[signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours, [GRANTORS]8 By:       Name:     Title:  

 

Accepted and Agreed:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:       Name:     Title:  

 

 

8 

This document needs only to be executed by the Borrower and/or any Guarantor
which owns a pledged Patent.

 

-3-



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

 

OWNER

   REGISTRATION
NUMBER      NAME        

Patent Applications:

 

OWNER

   APPLICATION
NUMBER      NAME        

 

-4-



--------------------------------------------------------------------------------

Annex III-C

to

Guarantee and Collateral Agreement

FORM OF TRADEMARK SECURITY AGREEMENT

Trademark Security Agreement, dated as of June [    ], 2011, by [            ]
and [            ] (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of JPMorgan Chase Bank, N.A., in its capacity as
administrative agent pursuant to the Credit Agreement (in such capacity, the
“Administrative Agent”) and the Secured Credit Parties.

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Security Agreement of even date herewith
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Administrative
Agent pursuant to which the Grantors are required to execute and deliver this
Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Credit Parties, to enter
into the Credit Agreement, the Grantors hereby agree with the Administrative
Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Grantor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Credit Parties a lien on and security interest in and to all of its
right, title and interest in, to and under all the following Collateral of such
Grantor:

(a) Trademarks of such Grantor listed on Schedule I attached hereto, except to
the extent that such Trademarks constitute Excluded Assets;

(b) all Goodwill associated with such Trademarks; and

(c) all Proceeds of any and all of the foregoing (other than Excluded Assets).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Trademarks
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Trademark Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Administrative Agent shall
otherwise determine.



--------------------------------------------------------------------------------

SECTION 4. Termination. Upon the payment in full of the Obligations (other than
Unasserted Contingent Obligations that are not then due and payable and
demanded) and termination of the Security Agreement, the Administrative Agent
shall execute, acknowledge, and deliver to the Grantors an instrument in writing
in recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Trademarks under this Trademark Security Agreement.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [GRANTORS]9 By:       Name:     Title:  

 

Accepted and Agreed:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:       Name:     Title:  

 

 

9 

This document needs only to be executed by the Borrower and/or any Guarantor
which owns a pledged Trademark.



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

Trademark Registrations:

 

OWNER

   REGISTRATION
NUMBER      TRADEMARK        

Trademark Applications:

 

OWNER

   APPLICATION
NUMBER      TRADEMARK        